C O U R T       O F      A P P E A L S                 O F       T E N N E S S E E

                                                                  A T           K N O X V I L L E                                  FILED
                                                                                                                                       June 2, 1998

                                                                                                                                  Cecil Crowson, Jr.
                                                                                                                                   Appellate C ourt Clerk
B A R B A R A J . H A N D ,                                                            )         H A M I L T O N C O U N T Y
A d m i n i s t r a t r i x o f E s t a t e                                            )         0 3 A 0 1 - 9 7 0 4 - C V - 0 0 1 2 3
o f C h a r l e s D . H a n d , D e c e a s e d                                        )
                                                                                       )
            P l a i n t i f f - A p p e l l e e                                        )
                                                                                       )
            v .                                                                        )         H O N . R O B E R T             M .   S U M M I T T ,
                                                                                       )         J U D G E
N O R F O L K     S O U T H E R N       R A I L W A Y                                  )
C O M P A N Y                                                                          )
                                                                                       )
            D e f e n d a n t - A p p e l l a n t                                      )         A F F I R M E D         A N D     R E M A N D E D




L . H A L E H A M I L T O N             a n d     H .     D E A N           C L E M E N T S                O F   C H A T T A N O O G A         F O R
A P P E L L A N T

P A T R I C K S . O ' B R I E N               O F S T . L O U I S ,                        M I S S O U R I           a n d     C L A R E N C E     E .     W A L K E R
O F C H A T T A N O O G A F O R               A P P E L L E E




                                                            O      P        I      N       I     O     N




                                                                                                                                 G o d d a r d ,       P . J .




                      T h i s     i s     a     s u i t     b r o u g h t                  u n d e r         t h e     F e d e r a l     E m p l o y e r s

L i a b i l i t y     A c t .       I t       w a s     b r o u g h t              b y         P l a i n t i f f         B a r b a r a     J .     H a n d ,

A d m i n i s t r a t r i x       o f     t h e       e s t a t e           o f        h e r         d e c e a s e d         h u s b a n d ,     C h a r l e s     D .

H a n d ,     a g a i n s t     h i s     e m p l o y e r ,             D e f e n d a n t                  N o r f o l k       S o u t h e r n     R a i l w a y

C o m p a n y .       T h e     j u r y       r e n d e r e d           a        v e r d i c t             i n   f a v o r       o f   t h e     P l a i n t i f f

a n d   a s s e s s e d       d a m a g e s       i n     t h e         a m o u n t              o f       $ 3 , 2 5 0 , 0 0 0 .         T h e     D e f e n d a n t
a p p e a l s ,           r a i s i n g         n i n e       s e p a r a t e         i s s u e s .             A l t h o u g h           m a n y       d o     n o t

m e r i t       a     p r o t r a c t e d           d i s c u s s i o n ,             o t h e r s           r a i s e       s u b s t a n t i a l

q u e s t i o n s .



                            I n     t h e       f o r m e r         c a t e g o r y           i t     i s     i n s i s t e d           t h a t       t h e     T r i a l

C o u r t       w a s       i n     e r r o r       i n       o v e r r u l i n g             t h e     D e f e n d a n t ' s             m o t i o n         f o r

s u m m a r y         j u d g m e n t           a n d     i n       f a i l i n g         t o       d i r e c t       a     v e r d i c t         a t       t h e     c l o s e

o f     t h e       P l a i n t i f f ' s           p r o o f .             A s     t o       t h e     f i r s t         p o i n t ,       a     t r i a l         o n     t h e

m e r i t s         p r e c l u d e s           c o n s i d e r a t i o n             o f       a     m o t i o n         f o r     s u m m a r y           j u d g m e n t ,

C o r t e z         v .     A l u t e c h ,         I n c . ,         9 4 1       S . W . 2 d         8 9 1     ( T e n n . A p p . 1 9 9 6 ) ,                 a n d

c a s e s       c i t e d         t h e r e i n .             A s     t o     t h e       s e c o n d ,         i n t r o d u c t i o n               o f     e v i d e n c e

b y     t h e       D e f e n d a n t           w a i v e d         t h e     m o t i o n           f o r     d i r e c t e d           v e r d i c t         m a d e       a t

t h e     c o n c l u s i o n             o f     t h e       P l a i n t i f f ' s             p r o o f .           S e a r l e         v .     B r y a n t ,           7 1 3

S . W . 2 d         6 2     ( T e n n . 1 9 8 6 ) .



                            T h e       o t h e r       i s s u e s         m a y     b e       c o m b i n e d           a n d     r e s t a t e d           a s

f o l l o w s :



1 .         T h e         T r i a l       C o u r t       w a s       i n     e r r o r         i n     n o t       g r a n t i n g         a     d i r e c t e d

v e r d i c t         a t     t h e       c l o s e       o f       a l l     t h e       p r o o f         a n d     i n     n o t       g r a n t i n g           t h e

D e f e n d a n t ' s             m o t i o n       f o r       a     j u d g m e n t           n o t w i t h s t a n d i n g               t h e       v e r d i c t

b e c a u s e         t h e       t e s t i m o n y           o f     t h e       P l a i n t i f f ' s             w i t n e s s e s           a s     t o

c a u s a t i o n           w a s       n o t     a d m i s s i b l e .

2 .         T h e         T r i a l       C o u r t       w a s       i n     e r r o r         i n     a l l o w i n g           t h e     P l a i n t i f f             t o

a m e n d       h e r       c o m p l a i n t           i n     t w o       r e s p e c t s ,           f i r s t ,         t o     a l l e g e         v i o l a t i o n

o f     t h e       O S H A       s t a t u t e         b e c a u s e         “ t h e r e           w a s     n o     c r e d i b l e           e v i d e n c e           t h a t

a     v i o l a t i o n           o f     t h e     O S H A         s t a t u t e         e i t h e r         c a u s e d         o r     c o n t r i b u t e d             t o



                                                                                          2
t h e     c a u s e         o f     d e c e d e n t ’ s           b r a i n       t u m o r ”           a n d ,       s e c o n d ,           t o       a l l e g e

a g g r a v a t i o n             o f     a     p r e - e x i s t i n g           c o n d i t i o n               b e c a u s e           “ t h e r e         w a s     n o

c r e d i b l e         e v i d e n c e           o f     a     p r e - e x i s t i n g               c o n d i t i o n . ”

3 .           T h e     T r i a l         C o u r t       w a s     i n     e r r o r           i n     f a i l i n g           t o       s e t     a s i d e         t h e

v e r d i c t         a n d       g r a n t       a     n e w     t r i a l       b e c a u s e             u n d e r       t h e         c o m p e t e n t           p r o o f

a s     t o     d a m a g e s           t h e     a w a r d       w a s     e x c e s s i v e .

4 .           T h e     T r i a l         C o u r t       w a s     i n     e r r o r           i n     n o t       g r a n t i n g           a     m i s t r i a l

b e c a u s e         o f     i m p r o p e r           a r g u m e n t         o f       t h e       P l a i n t i f f ' s               c o u n s e l .

5 .           T h e     T r i a l         C o u r t       w a s     i n     e r r o r           i n     f a i l i n g           t o       g r a n t       a     n e w     t r i a l

b e c a u s e         t h e       j u r y ' s         v e r d i c t       w a s       a       p r o d u c t         o f     s y m p a t h y ,             c o u p l e d

w i t h       a n     e r r o n e o u s           u n d e r s t a n d i n g               o f       t h e     C o u r t ' s           c h a r g e         o n     l o s s       o f

e n j o y m e n t           o f     l i f e .



                            M r .       H a n d       w a s     e m p l o y e d           b y       N o r f o l k         i n     1 9 6 7 ,         a n d       w a s

r e q u i r e d         t o       c e a s e       h i s       e m p l o y m e n t             i n     N o v e m b e r           1 9 9 2 ,         w h e n       h e     w a s

d i a g n o s e d           w i t h       a     m a l i g n a n t         b r a i n           t u m o r ,         k n o w n       a s       g l i o b l a s t o m a

m u l t i f o r m e .               H e       d i e d     o n     M a y     1 6 ,         1 9 9 3 ,         a t     t h e       a g e       o f     5 8 .



                            D u r i n g         h i s     e m p l o y m e n t             t h r o u g h           t h e     y e a r s         M r .       H a n d       a t

v a r i o u s         t i m e s         w e l d e d ,         a s s i s t e d         i n       i n s u l a t i n g             a n d       i n s p e c t i n g

r a i l r o a d         c a r s ,         a n d       e n g a g e d       i n     e x t e n s i v e               w o o d w o r k i n g             a n d       c a r p e n t r y

w o r k .           D u r i n g         t h e     c o u r s e       o f     h i s         e m p l o y m e n t             h e     c a m e         i n     d a i l y

c o n t a c t         w i t h       c e r t a i n         s o l v e n t s ,           s u c h         a s     b e n z e n e ,             x y l e n e ,         a n d

t o l u e n e .             H e     a l s o       w a s       e x p o s e d       t o         d i e s e l         f u m e s ,         a     h e r b i c i d e

c o n t a i n i n g           t r i a z y n e s ,             s e a l a n t s         c o n t a i n i n g             i s o c y a n a t e s ,                 a n d     g l u e

c o n t a i n i n g           b e n z e n e .




                                                                                          3
                          I t       i s     o n e     o f     t h e         D e f e n d a n t ' s             m a j o r         c o n t e n t i o n s             t h a t

t h e r e       i s     n o     a d m i s s i b l e           e v i d e n c e             t o     s u p p o r t           a     f i n d i n g         t h a t         M r .

H a n d ' s       e x p o s u r e           t o     t h e     f o r e g o i n g               s u b s t a n c e s ,             m a n y       o f     w h i c h         a r e

k n o w n       c a r c i n o g e n s ,             i n     a n y       w a y       c a u s e d         o r     c o n t r i b u t e d               t o     t h e

m e d i c a l         c o n d i t i o n           f r o m     w h i c h           h e     d i e d .



                          W h i l e         w e     r e c o g n i z e             t h a t       t h e r e       i s       n o       d e a r t h       o f       t e s t i m o n y

f r o m       e m i n e n t         e x p e r t s         s u p p o r t i n g             t h e       D e f e n d a n t ' s             c o n t e n t i o n             t h a t

M r .       H a n d ' s       t u m o r       w a s       n o t       a s     a     r e s u l t         o f     a n y         e x p o s u r e         t o       v a r i o u s

s u b s t a n c e s           h e     e n c o u n t e r e d             i n       t h e       c o u r s e       o f       h i s       e m p l o y m e n t .                 T h e

e x p e r t       w i t n e s s e s           f o r       t h e       P l a i n t i f f           a r e       t o     t h e         c o n t r a r y .             W h i l e

t h e r e       a r e     i n c i d e n t s           t h a t         t h e       t u m o r       a f f l i c t i n g               t h e     D e c e a s e d           h a d

b e e n       f o u n d       i n     r a t s       w h i c h         h a d       b e e n       e x p o s e d         t o       t h e       s u b s t a n c e s             h e

h a d       e n c o u n t e r e d ,           t h e y       c o n c e d e           t h a t       t h e y       k n o w         o f     n o       s p e c i f i c

i n s t a n c e         w h e r e         s u c h     a     t u m o r         w a s       c a u s e d         i n     h u m a n s           b y     a n y       o f     t h e s e

m a t e r i a l s .             N e v e r t h e l e s s ,               t h e y         e x p r e s s e d           a n       o p i n i o n         t h a t       t h e

t u m o r       w a s     c a u s e d         o r     c o n t r i b u t e d               t o     t h e r e b y .



                          A     r e c e n t         o p i n i o n           o f     t h e       S u p r e m e         C o u r t ,           M c D a n i e l           v .     C S X

T r a n s p o r t a t i o n ,               I n c . ,       9 5 5       S . W . 2 d           2 5 7     ( T e n n . 1 9 9 7 ) ,               a d d r e s s e s             i n

d e p t h       t h e     a d m i s s i b i l i t y               o f       e x p e r t         t e s t i m o n y             a s     c o n t e m p l a t e d               b y

R u l e       7 0 2     a n d       7 0 3     o f     t h e       T e n n e s s e e             R u l e s       o f       E v i d e n c e .               I n

M c D a n i e l ,         w h i c h         i s     a l s o       a     F E L A         c a s e ,       i t     w a s         t h e     c o n t e n t i o n             o f       t h e

p l a i n t i f f         t h a t         h i s     e x p o s u r e           t o       c e r t a i n         o r g a n i c           s o l v e n t s           r e s u l t e d

i n     a     f o r m     o f       b r a i n       d a m a g e         k n o w n         a s     t o x i c         e n c e p h a l o p a t h y .                     O n     a n

i n t e r l o c u t o r y             a p p e a l         t h e       S u p r e m e           C o u r t       a f f i r m e d           t h e       t r i a l         j u d g e ' s

a d m i t t i n g         t h e       e v i d e n c e         o f       t h e       p l a i n t i f f ' s             e x p e r t s ,             a n d     i n       t h e



                                                                                          4
c o u r s e         o f         t h a t      o p i n i o n                  m a d e           t h e         f o l l o w i n g                 o b s e r v a t i o n s                     ( a t       p a g e

2 6 3 ) :



                                                                   T H E          T E N N E S S E E                   S T A N D A R D

                      A f             t   e r e x a          m i n i n        g t h e b a s i c                           l   e   g   a   l p r i n c i           p   l   e s
            g o v e r n i             n   g t h e            a d m i s        s i b i l i t y o f                         s   c   i   e   n t i f i c e           v   i   d e n c e a n d
            t h e c h a               n   g e i n            d i r e c        t i o n b y t h e                           f   e   d   e   r a l c o u r           t   s   , w e t u r n
            t o T e n n               e   s s e e t          o c l a          r i f y o u r s t a                         n   d   a   r   d o f a d m             i   s   s i b i l i t y .

                                In g       e n e     r a l ,           q    u e s     t i o       n s r e         g a     r d     i   n g     t   h   e     a d   m i     s s i b     i l i t y ,
            q   u   a   l   i   fi c a     t i o     n s ,         r   e    l e v     a n c       y a n d           c     o m     p   e t   e n   c   y     o f     e     x p e r     t
            t   e   s   t   i   mo n y       a r     e l e         f   t       t o       t h      e d i s         c r     e t     i   o n     o   f       t h e     t     r i a l
            c   o   u   r   t   .    S     t a t     e v .              B    a l l     a r d      , 8 5 5           S     . W     .   2 d     5   5   7   , 5     6 2       ( T e     n n .
            1   9   9   3   )   .  T h     e t       r i a l           c    o u r     t ' s         r u l i       n g       i     n     t   h i   s       r e g   a r     d m a       y o n l y
            b   e       o   v   er t u     r n e     d i f             t    h e       d i s       c r e t i       o n       i     s     a   r b   i t     r a r   i l     y
            e   x   e   r   c   is e d       o r       a b u       s   e    d .       I d .         T h e         s p     e c     i   f i   c     r u     l e s     o     f e v       i d e n c e
            t   h   a   t       go v e     r n       t h e         i   s    s u e        o f        a d m i       s s     i b     i   l i   t y     o     f s     c i     e n t i     f i c
            p   r   o   o   f    i n       T e n     n e s s       e   e       a r    e T         e n n .         R .       E     v   i d   .     7 0     2 a     n d       7 0 3     .     T h e
            f   o   r   m   e   r p r      o v i     d e s :


                      I         f     s c i e    n   t   i   f i c     , t        e   c   h   n   i   c   a l , o         r     o t h       e r       s p e c i       a   l i z   e   d
                k n o w         l   e d g e      w   i   l   l s       u b s      t   a   n   t   i   a   l l y a         s   s i s t         t   h   e t r i         e   r o     f     f a     c t
                t o u           n   d e r s t    a   n   d     t h     e e        v   i   d   e   n   c   e o r           t   o d e         t e   r   m i n e         a     f a   c   t i       n
                i s s u         e   , a w        i   t   n   e s s       q u      a   l   i   f   i   e   d a s           a   n e x         p e   r   t b y           k   n o w   l   e d g     e ,
                s k i l         l   , e x p      e   r   i   e n c     e ,        t   r   a   i   n   i   n g , o         r     e d u       c a   t   i o n m         a   y t     e   s t i     f y
                i n t           h   e f o r      m       o   f a       n o        p   i   n   i   o   n     o r o         t   h e r w       i s   e   .

            A n d           T e n n .        R .         E v i d .            7 0 3           s t a t e s :

                            T   h e f a      c t s o             r d a t          a       i n         t h   e     p   a   r t i c u l a           r       c a s   e u p       o n
                w   h   i   c   h a n        e x p e r           t b a s          e s       a     n     o   p i   n   i   o n o r i               n   f   e r e   n c e       m a y           b e
                t   h   o   s   e p e r      c e i v e           d b y            o r       m     a   d e     k   n   o   w n t o t               h   e     e x   p e r t       a t           o r
                b   e   f   o   r e t h      e   h e a           r i n g .          I     f       o   f     a     t   y   p e r e a s             o   n   a b l   y r e       l i e       d
                u   p   o   n     b y e      x p e r t           s i n            t h     e       p   a r   t i   c   u   l a r f i e             l   d     i n     f o r     m i n       g
                o   p   i   n   i o n s      o r i n             f e r e n        c e     s       u   p o   n     t   h   e   s u b j e           c   t   , t     h e f       a c t       s     o r
                d   a   t   a     n e e d      n o t             b e a d          m i     s s     i   b l   e     i   n     e v i d e n           c   e   . T     h e c       o u r       t
                s   h   a   l   l d i s      a l l o w             t e s t        i m     o n     y     i   n     t   h   e f o r m               o   f     a n     o p i     n i o       n     o r
                i   n   f   e   r e n c e      i f t             h e u n          d e     r l     y   i n   g     f   a   c t s o r               d   a   t a     i n d i     c a t       e
                l   a   c   k     o f t      r u s t w           o r t h i        n e     s s     .

                          T h e            p l a i       n   t   i f   f    s     co n t e            n d t       h   a t t           h e     e x p e       r t       t   e s t   i m o n y
            i   n     t h i s c            a s e         i   s     r   e    l i   ab l e              a n d       t   h a t           i t     w i l l         s   u   b   s t a   n t i a l l y
            a   s   s i s t t h            e j u         r   y     o   n      t   he i s              s u e       o   f c a           u s a   t i o n       .     T   h   e
            d   e   f e n d a n t            a r g       u   e   s     t    h a   t  i r r            e s p e     c   t i v e           o f     F r y       e     o   r     D a   u   b e r t ,
            t   h   e r e m u s            t b e             a   d h   e    r e   nc e t              o   t h     e     s t r         i c t     r e q       u i   r   e   m e n   t   s
            c   o   n t a i n e d            i n         t   h   e     l    a n   gu a g e              o f       t   h e r           u l e   s a n         d     a   l   s o     a
            r   e   a s o n a b l          e s t         a   n   d a   r    d     fo r p              r o v i     n   g c a           u s a   t i o n       .     I   t     c o   n   t e n d s
            t   h   a t t h e              p l a i       n   t   i f   f    s '    s c i e            n t i f     i   c e v           i d e   n c e         i s       u   n r e   l   i a b l e
            a   n   d m u s t              b e e         x   c   l u   d    e d   . T h e               d e f     e   n d a n         t a     r g u e       s     t   h   a t     a   n

                                                                                                            5
e   p i     d   e m i       o l    o  i g     c a    l       s t u d             y m u      s t s           h o w          a    r        e l a      t i     v e r       i s k         o f
g   r e     a   t e r          t   h  n a        2   . 0     , w h               i c h      s e v e         r a l          c    o
                                                                                                                                u        r t s          h   a v e       s a i d         m   e a n s
t   h a     t     a         d i    s  a e     s e       m    o r e               l i k e    l y t           h a n          n    o
                                                                                                                                t          w a      s       c a u s     e d b         y     t h e
s   p e     c   i f i       c      a  e g     n t       o    r e v               e n t .      S e e           D a     u    b     e
                                                                                                                                 r        t v        .       M e r r     e l l        D o   w
P   h a     r   m a c       e u     t  c i     a l    s ,       I n c             . , 4     3 F .           3 d       1    3    1
                                                                                                                                1          ( 9      t h        C i r    . 1 9 9       5 )   ,
c   e r     t   . d         e n     i  d e    ,      _ _     _ _ U               . S .      _ _ _ _         , 1       1    6    S        . C        t .        1 8 9    , 1 3         3     L .
E   d .         2 d         1 2    6  (       1 9    9 5     ) ; D               e l u c    a v .              M e     r    r e l         l D         o w      P h a    r m a -
c   e u     t   i c a        l s    ,  I       n c   . ,       7 9 1                F .     S u p p         . 1       0    4 2           ( D .      N .     J . 1 9     9 2 ) ,           a f f ' d ,
6     F     .   3 d         7 7    8  (       3 r    d       C i r .                1 9 9   3 ) .           A s       d    i s c         u s s      e d        h e r    e i n ,           t h e
f   a c     t   o r         i s     c e       r t    a i     n l y               r e l e    v a n t           b u     t      w e           r e      j e     c t t       h e
c   o n     t   e n t       i o    n t        h a    t       i t s               h o u l    d b e             a d     o    p t e         d a        s       m a t t     e r o         f     l a w .

                    A   l   t    h o    u g   h     t    h   e       a     d     v i   s o r y          c o   m m e n t s t                    o        R u l e         7   0 2
i   n   d   i   c   a   t   e      t    h a   t     T    e   n   n   e     s     s e   e h a s            f   o l l o w e d                    t h      e F r       y   e      t   e s t i n
a   n   a   l   y   z   i   n    g      t h   e     a    d   m   i   s     s     i b   i l i t y          o   f s c i e n t                    i f      i c e       v   i   d e    n c e , o n e
c   o   m   m   e   n   t   a    t o    r ,       r e    c   o   g   n     i     z i   n g t h          e     s i m i l a r i                  t y        b e t     w   e   e n
T   e   n   n   e   s   s   e    e      R u   l   e      7   0   2         a     n d     F e d e        r a   l R u l e E                      v i      d . 7       0   2   ,      h a s
r   a   i   s   e   d       t    h e      q   u   e s    t   i   o   n           o f     w h e t        h e   r t h e F r                      y e        t e s     t       o f
"   g   e   n   e   r a     l      a    c c   e   p t    a   n   c   e "           s   h o u l d          b   e a b o l i s                    h e      d i n           T   e n    n e    s s e e .
N   .       C   o   h e     n    ,      S .       S h    e   p   p   e a         r d   , a n d            D   . P a i n e ,                      T      e n n e     s   s    e e      L    a w o f
E   v   i   d   e   n c      e   ,      §     4   0 1    .   2   0     a         t     1 2 4 ,          n .     2 3 3 . I n                    d e      e d ,       a   s      t   h e       t r i a l
c   o   u   r   t     i     n      t    h i   s     c    a   s   e     n         o t   e d , t          h e   r e i s s o                      m e        e v i     d   e   n c    e      o f a
d   e   p   a   r   t u     r    e      f r   o   m      t   h   e     s         t r   i c t a          d h   e r e n c e t                    o        t h e       F   r   y e      t    e s t b y
c   o   u   r   t   s       i    n      t h   i   s      S   t   a   t e         .

              I n o                u    r v       i e    w ,         d     e     t e r m    i   n i n g          t    h e            s  t   a n     d   a r d       f o r         t h e
a   d   m i s s i b i              l    i t y       o    f s         c     i     e n t i    f   i c e v          i    d e n          c  e       r   e   q u i r     e s        a n
a   n   a l y s i s                o    f t       h e      u n       i     q     u e l      a   n g u a g        e       f o         u  n   d       i   n R u       l e s         7 0 2       a n d
7   0   3 o f t h                  e       T e    n n    e s s       e     e        R u l   e   s   o f          E    v i d          e  n   c e     .      F o r      i n      s t a n c      e ,
T   e   n n . R .                  E    v i d     .      7 0 2             r     e q u i    r   e s t h          a    t t            h  e       s   c   i e n t     i f i      c
e   v   i d e n c e                "    s u b     s t    a n t        i     a     l l y     a   s s i s t             t h e             t   r i     e   r o f         f a      c t , "
w   h   i l e i t s                     f e d     e r    a l         c     o     u n t e    r   p a r t          r    e q u          i r    e s         o n l y       t h      a t t h        e
e   v   i d e n c e                "    a s s     i s    t t         h     e        t r i   e   r   o f          f    a c t          . "        F   e   d . R .     E v i      d . 7 0        2 .
T   h   i s d i s t                i    n c t     i o    n i         n     d     i c a t    e   s   t h a        t       t h         e      p r     o   b a t i     v e        f o r c e        o f
t   h   e t e s t i                m    o n y       m    u s t             b     e s t      r   o n g e r             b e f          o r    e       i   t i s         a d      m i t t e      d i n
T   e   n n e s s e e              .       S e    e ,      e .       g     .     , W e      i   n s t e i        n    , R            u l    e       7   0 2 o        f t        h e
F   e   d e r a l R                 u    l e s       o    f E          v     i    d e n c   e     i s S           o    u n d          ;       I t        S h o u    l d        N o t B        e
A   m   e n d e d ,                1    3 8       F .    R . D       .           6 3 1 ,        6 3 6 (          1    9 9 1          ) .

                    S i     m i l       a r l     y , T          e   n     n     .     R .      E     v i d .         7  0 3 s t               a t      e  s t      h a t         " [     t ] h e
c   o   u   r
            t         s     h a l       l d       i s a l        l   o     w         t s t
                                                                                       e        i     m o n y         i  n t h e                   f    o  r m      o f        a n
o   p   i   n
            i       o n        o r        i n     f e r e        n   c     e         i f   t    h     e u n d         e  r l y i n             g        f  a c t    s o        r d        a t a
i   n   d   i
            c       a t     e l         a c k        o f         t   r  s  u         t o r
                                                                                       w        t     h i n e s       s  . " T h               e r      e     i s      n o        s i     m i l   a r
r   e   s   t
            r       i c     t i o       n i       n t h          e      e  f         d r a
                                                                                       e        l        r u l e      .    F e d .             R .      E  v i d    . 7        0 3 .        T h   u s ,
a   s       o
            n       e       w r i       t e r        h a s          o s    b         e v e
                                                                                       r        d     , " t h         e    a d d i             t i      o  n a l       l a     n g u      a g e     .
.       . [         i n        t h      e T       e n n e        s s e     e           r u l    e     ] i s           o  b v i o u             s l      y     d e   s i g      n e d        t o
e   n   c o u       r a     g e         t r i     a l c          o u t     r         s t o            t a k e         a    m o r e                 a    c  t i v    e r        o l e        i n
e   v   a l u       a t     i n g         t h     e r e          a s n     o         a b l e    n     e s s o         f    t h e               e x      p  e r t    ' s        r e l      i a n   c e
u   p   o n         t h     e p         a r t     i c u l        a r b               a s i s          f o r h         i  s o r                 h e      r     t e   s t i      m o n      y . "     R   .
B   a   n k s       ,       S o m       e C       o m p a         r i s o             n s B       e    t w e e n         t h e N                e w         T e n    n e s      s e e       R u   l e   s
o   f     E v       i d      e n c       e a       n d t          h e F              e d e r    a     l R u l          e s o f                   E v     i d e n    c e ,         P a     r t     I I   ,
2   0     M e       m .     S . U       . L .     R e v .           4 9 9            , 5 5      9        ( 1 9 9      0 ) . I n                    s    u m ,       e v e      n t        h o u   g h
t   h   e f         a c     t s         a n d        d a t       a n e               e d n      o     t b e           a d m i s s              i b      l e ,       t h e      y m        u s t     b   e



                                                                                                        6
r e v i e w e d                 a n d       f o u n d           t o         b e       t r u s t w o r t h y                               b y     t h e         t r i a l
c o u r t .

                    B   a s e d       o n     t h e         f o     r e     g o i     n g          a   n a   l   y s i            s ,       w e c         o   n c l   u   d e t h a t
T   e   n   n   e   s   s e e '   s     a   d o p t i       o n       o     f   R     u l      e   s     7   0   2   a            n d       7 0 3         i   n 1     9   9 1 a s
p   a   r   t       o   f t h     e     R   u l e s         o f       E     v i d     e n      c   e     s   u   p e r            s e     d e t h         e     g e   n   e r a l
a   c   c   e   p   t   a n c e       t e   s t o f           F     r y     e .       I n          T   e n   n   e s s            e e     , u n d         e   r t     h   e r e c e n t
r   u   l   e   s   ,     a t     r   i a   l c o u         r t       m     u s t       d      e   t   e r   m   i n e              w     h e t h e       r     t h   e
e   v   i   d   e   n   c e w     i   l l     s u b s       t a     n t     i a l     l y          a   s s   i   s t              t h     e t r i         e   r o     f       f a c t       t o
d   e   t   e   r   m   i n e     a     f   a c t i         n       i s     s u e       a      n   d     w   h   e t h            e r       t h e         f   a c t   s       a n d
d   a   t   a       u   n d e r   l   y i   n g t h         e       e v     i d e     n c      e       i n   d   i c a            t e       a l a         c   k o     f
t   r   u   s t     w   o r t h   i   n e   s s . T         h e       r     u l e     s        t   o   g e   t   h e r              n     e c e s s       a   r i l   y       r e q u i r e
a       d   e t     e   r m i n   a   t i   o n a s           t     o       t h e       s      c   i   e n   t   i f i            c       v a l i d       i   t y     o   r
r   e   l   i a     b   i l i t   y     o   f t h e           e     v i     d e n     c e      .       S i   m   p l y              p     u t , u         n   l e s   s     t     h e
s   c   i   e n     t   i f i c       e v   i d e n c       e       i s       v a     l i      d   ,     i   t     w i            l l       n o t         s   u b s   t   a n     t i a l l y
a   s   s   i s     t     t h e       t r   i e r o         f       f a     c t ,       n      o   r     w   i   l l              i t     s u n d         e   r l y   i   n g       f a c t s
a   n   d     d     a   t a a     p   p e   a r t o           b     e       t r u     s t      w   o   r t   h   y ,              b u     t t h e         r   e i     s     n     o
r   e   q   u i     r   e m e n   t     i   n t h e           r     u l     e t       h a      t       i t       b e              g e     n e r a l       l   y a     c   c e     p t e d .

                    A   l   t
                            h   o u g h       w   e d       o       n   o t       e x p r e            s s   l y a d o                    p t     D a     u b   e r t ,         t h e
n   o   n   - e     x   c   l
                            u   s i v e       l   i s t         o   f     f     a c t o r s              t   o d e t e                    r m i   n e       r   e l i a       b i l i t y
a   r   e     u     s   e   f
                            u   l i n         a   p p l     y   i   n   g       o u r R u              l e   s 7 0 2                      a n d     7     0 3   . A
T   e   n   n e     s   s   e
                            e     t r i     a l     c o     u   r   t     m     a y c o n              s i   d e r i n                      d e   t e     r m   i n i n       g
r   e   l   i a     b   i   l
                            i   t y :       ( 1   ) w       h   e   t   h e     r s c i e              n t   i f i c e                    v i d   e n     c e     h a s           b e e n
t   e   s   t e     d       a
                            n   d t h       e     m e t     h   o   d   o l     o g y w i              t h     w h i c h                    i t     h     a s     b e e       n
t   e   s   t e     d   ; (     2 ) w       h e   t h e     r       t   h e       e v i d e            n c   e h a s                      b e e   n       s u   b j e c       t e d       t o
p   e   e   r       r   e v i   e w o       r     p u b     l   i   c   a t     i o n ; (              3 )     w h e t h                  e r     a       p o   t e n t       i a l
r   a   t   e       o   f e     r r o r       i   s k       n   o   w   n ;       ( 4 ) w              h e   t h e r ,                    a s     f o     r m   e r l y
r   e   q   u i     r   e d     b y F       r y   e ,       t   h   e     e     v i d e n c            e     i s g e n                    e r a   l l     y     a c c e       p t e d i n
t   h   e     s     c   i e n   t i f i     c     c o m     m   u   n   i t     y ; a n d                (   5 ) w h e                    t h e   r       t h   e e x         p e r t ' s
r   e   s   e a     r   c h     i n t       h e     f i     e   l   d     h     a s b e e              n     c o n d u c                  t e d     i     n d   e p e n       d e n t o f
l   i   t   i g     a   t i o   n .

                    A   l t h o   u g h       t h   e       t r     i   a l       c o     u    r t       m  u    s    t           a   n   a   l y z   e       t h   e s c i e n c e
a   n   d       n   o   t m e     r e l y       t   h   e     q     u   a l     i i
                                                                                  f       c    a t i     o  n    s    ,           d   e   m   e a n   o   r     o   r
c   o   n   c   l   u   s i o n   s o f         e   x   p   e r     t   s ,       t h     e      c o     u  r    t            n e     e   d     n o   t       w e   i g h o r
c   h   o   o   s   e     b e t   w e e n       t   w   o     l     e   g i     t m
                                                                                  i       a    t e       b  u    t            c o     n   f   l i c   t   i   n g
s   c   i   e   n   t   i f i c     v i e     w s   .       T h     e     c     o r
                                                                                  u       t      i n     s  t    e    a       d       m   u   s t     a   s   s u   r e       i   t s e l f
t   h   a   t       t   h e o     p i n i     o n   s       a r     e     b     a e
                                                                                  s       d      o n        r    e    l       e v     a   n   t s     c   i   e n   t i f     i   c
m   e   t   h   o   d   s , p     r o c e     s s   e   s   ,       a   n d       d a     t    a ,       a n     d            n o     t       u p o   n       a n     e x     p   e r t ' s
m   e   r   e       s   p e c u   l a t i     o n   .       S e     e   ,       e g
                                                                                  .        .    , J       o i     n       e     r ,     7     8 F     . 3     d     a t       5   3 0 .
T   h   e       t   r   i a l     c o u r     t     s   h   o u     l   d       k e
                                                                                  e       p      i n        m    i    n       d       t h     a t     t h     e
p   r   e   l   i   m   i n a r   y q u       e s   t   i   o n         u n     d r
                                                                                  e            T e n     n .          R       .       E v     i d .     1     0 4     i s         o n e     o f
a   d   m   i   s   s   i b i l   i t y       o f       t   h e         e v     i e
                                                                                  d       n    c e .        O    n    c       e       t h     e e     v i     d e   n c e         i s
a   d   m   i   t   t   e d ,     i t w       i l   l       t h     e   r e     a t
                                                                                  f       e    r b       e       t    e       s t     e d       w i   t h       t   h e
c   r   u   c   i   b   l e o     f v i       g o   r o     u s         c r     o s
                                                                                  s       -    e x a     m i     n    a       t i     o n       a n   d
c   o   u   n   t   e   r v a i   l i n g       p   r o     o f     .     A     f e
                                                                                  t       r      t h     a t          o       c c     u r     s ,     a       d e f   e   n d     a n t
m   a   y   ,       o   f c o     u r s e     ,       c     h a     l   l e     n e
                                                                                  g            t h e        s    u    f       f i     c i     e n c   y       o f     t   h e
e   v   i   d   e   n   c e b     y m o       v i   n g       f     o   r       a d       i    r e c     t e     d            v e     r d     i c t     a     t t     h   e
a   p   p   r   o   p   r i a t   e t i       m e   s .       S     e   e       T e n     n    . R       .       C    i       v .       P     . 5     0 .       Y e   t     i     t   i s
i   m   p   o   r   t   a n t     t o e       m p   h a     s i     z   e       t h a     t      t h     e       w    e       i g     h t       t o     b     e g     i   v e     n   t o
s   t   a   t   e   d     s c i   e n t i     f i   c       t h     e   o r     i e s     ,      a n     d       t    h       e       r e     s o l   u t     i o n       o f
l   e   g   i   t   i   m a t e     b u t       c   o m     p e     t   i n     g s       c    i e n     t i     f    i       c       v i     e w s   ,       a r e       m a     t t e r s



                                                                                               7
a p p r o p r i a t e l y e n t r u s t e d t o t h e t r i e r o f f a c t . S e e
J o i n e r , 7 8 F . 3 d a t 5 3 4 - 3 5 ( B i r c h , J . , c o n c u r r i n g ) .

              W e           r e c     o g n    i    z    e       t   h a t     t h e         b    u    r   d e n           p   l   a     c e     d           o     n t r       i   a l
c   o   u r t s t           o a       n a l    y    z    e       a   n d     t o s c         r    e    e   n n          o v    e   l         s   c     i     e     n t i f     i   c
e   v   i d e n c e            i s       a     s    i    g   n   i   f i c   a n t o         n    e    .      N o          f   r   a     m e     w     o     r     k e x       i   s t s t h a t
p   r   o v i d e s            f o    r s      i    m    p   l   e     a n   d p r a         c    t    i   c a l           a   p   p     l i     c     a     t     i o n       i   n e v e r y
c   a   s e ; t h           e c       o m p    l    e    x   i   t   y a     n d d i         v    e    r   s i t        y      o   f         p   o     t     e     n t i a     l
s   c   i e n t i f         i c       e v i    d    e    n   c   e     i s     s i m p       l    y        t o o           v   a   s     t       f     o     r        t h e
a   p   p l i c a t         i o n        o f        a        s   i   n g l   e t e s         t    .        S e e           D   e   v     e l      o     p     m     e n t s       i n t h e
L   a   w - - C o n          f r o     n t i    n    g t h            e N    e w C h         a    l    l    e n g        e s         o     f       S     c     i   e n t i     f i c
E   v   i d e n c e         , 1       0 8      H    a r v .            L .   R e v .         1    4    8   1 ,          1 5    1   3     - 1     5     1     6        ( 1 9    9 5 ) .
N   o   n e t h e l         e s s     , t      h    e p r            e l i   m i n a r       y         q   u e s        t i    o   n     s       m     u     s     t b e
a   d   d r e s s e         d b       y t      h    e t r            i a l     c o u r       t    ,        s e e        ,      T   e     n n     .           R     . E v       i d . 1 0 4 ,
a   n   d t h e y              m u    s t      b    e a d            d r e   s s e d         w    i t      h i n           t   h   e         f   r     a     m     e w o r     k o f
r   u   l e s 7 0           2 a       n d      7    0 3 .

                                                        A P P L I C A T I O N                    O F           S T A N D A R D

                  T   h   e     t r   i a l         c    o   u   r t     c o r   r   e   c t l         y        f   o   r   e s a w              t h         e t r e           n   d     a w a y
f   r   o   m     F   r   y e     a   n d      a    l    s   o     u   s e d     t   h   e f           a   c    t   o   r   s s e t                f         o r t h           i   n
D   a   u   b   e r   t     a   s     a f      r    a    m   e   w o   r k f     o   r     a n         a   l    y   s   i   s . A s                i         t o b s           e   r v   e d ,
t   h   e       s c   i   e n   t i   f i c         t    h   e   o r   y t h     a   t     e x         p   o    s   u   r   e t o                s o         l v e n t         s     m   a y
c   a   u   s   e     t   o x   i c     e n    c    e    p   h   a l   o p a t   h   y     h a         s        b   e   e   n t e s              t e         d f r e           q   u e   n t l y
o   v   e   r     a       p e   r i   o d      o    f        2   5     y e a r   s   .     B e         c   a    u   s   e     n o p              r e         c i s e
d   i   a   g   n o   s   t i   c     d e v    i    c    e       o r     b i o   l   o   g i c         a   l        m   e   c h a n i            s m           c a n           i   s o l a t e
t   h   e       c a   u   s a   l     f a c    t    o    r   ,     t   h e r     e   l   e v a         n   t        t   e   s t s h              a v         e b e e           n
e   p   i   d   e m   i   o l   o g   i c a    l         s   t   u d   i e s .       T   h e           e   x    p   e   r   t s i n                t         h i s c           a s e
t   e   s   t   i f   i   e d     a   t l      e    n    g   t   h     a b o u   t       t h e             f    i   e   l   d o f                e p         i d e m i         o l o g     y a n d
t   h   e       u s   e     o   f     c o h    o    r    t       a n   d c a     s e     - c o         n   t    r   o   l     s t u d            i e         s . T h           e   e x     p e r t s
a   g   r e     e d       t h   a t     e p    i    d    e   m   i o   l o g i   c a     l s           t   u    d   i   e   s h a v              e           b e e n           u s e d       t o
t   e   s t       t   h   e     h y   p o t    h    e    s   i   s     t h a t     e     x p o         s   u    r   e       t o s o              l v         e n t s           c a u s     e s
e   n   c e     p h   a   l o   p a   t h y         a    n   d     t   h a t     n u     m e r         o   u   ss           t u d i e            s           s u p p o         r t a
c   a   u s     a l       r e   l a   t i o    n    s    h   i   p .     T h e   s e       s t         u   d   si   e         h a v e              b         e e n r           e v i e     w e d ,
r   e   c o     n s   t   r u   c t   e d ,         p    u   b   l i   s h e d     i     n l           e   a   nd   i       g j o u              r n         a l s i           n   t h     e
f   i   e l     d ,       a n   d     s u b    j    e    c   t   e d     t o     p e     e r           r   e   ev   i       w . A l              t h         o u g h           t h e
"   p   o s     i t   i   v e   "     s t u    d    i    e   s     h   a v e     b e     e n           c   r   ii   t       c i z e d              f         o r f a           i l i n     g     t o
a   c   c o     u n   t     f   o r     c o    n    f    o   u   n d   i n g     f a     c t o         r   s   t,           h e d i              a g         n o s i s           i s
r   e   c o     g n   i   z e   d     i n      m    e    d   i   c a   l t e     x t     b o o         k   s a n            d j o u              r n         a l s a           s w e       l l a s
b   y     s     e v   e   r a   l     n a t    i    o    n   a   l     a n d     w o     r l d             h
                                                                                                           e a l            t h o r              g a         n i z a t         i o n s     . W e
a   l   s o       o   b   s e   r v   e t      h    a    t       t h   e r e     s e     a r c         h i n                t h i s              a r         e a , i           n c l u     d i n g
t   h   a t       o   f     s   e v   e r a    l         o   f     t   h e p     l a     i n t         i f f s '              e x p e            r t         s , w a           s
c   o   n d     u c   t   e d     i   n d e    p e       n   d   e n   t l y     o f       t h         i s l i              t i g a t            i o         n .

                  A   c   c o   r d i n    g   l y , w               e a g     r e e         w
                                                                                            i t h                 t     h   e t r i              a     l           c   o u r   t ' s
f   i   n d     i n   g     t   h a t      t   h e e v               i d e n   c e       w   i
                                                                                            l l                 s u     b   s t a n t            i   l a           l   y   a   s s i s t t h e
j   u   r y       t   o     u   n d e r    s   t a n d               t h e     e v i     d   e
                                                                                            n c e                 a     n   d t o                d   t e           e   r m i   n e a f a c t
i   n     i     s s   u   e .     W e      a   l s o a               g r e e     w i     t   ht h               e       t   r i a l              c   u o           r   t ' s
c   o   n c     l u   s   i o   n t h      a   t   t h e               m e t   h o d     o   l
                                                                                            o g y                 a     n   d p r i              n   i c           p   l e s
u   n   d e     r l   y   i n   g t h      e     s c i e             n t i f   i c       e   v
                                                                                            i d e               n c     e     a r e              s   f u           f   i c i   e n t l     y
t   r   u s     t w   o   r t   h y a      n   d r e l               i a b l   e t       o  b e                 p r     e   s e n t e            d   t             o     t h   e t r       i e r
o   f     f     a c   t   .     T h e      t   r i a l               c o u r   t i       s  n o t                 r     e   q u i r e            d   t             o     d e   t e r m     i n e
w   h   e t     h e   r     i   t a g      r   e e s w               i t h     t h e      e v i d               e n     c   e a n d                s h             o   u l d     n o t
s   u   b s     t i   t   u t   e i t      s     v i e w               f o r     t h     e t r i                e r         o f f a              c t .                 I t     s h o u     l d

                                                                                             8
            a   l   l o w t h e         j u   r y t       o     c   o   n   s i d e r l e         g i t i m a     t e     b u t c o       n f l i     c t i n g
            v   i   e w s a b o       u t     t h e       s   c i   e   n   t i f i c p r         o o f . P       r o v   i d e d t       h e e       v i d e n c e
            i   s     s c i e n t     i f i   c a l l     y     v   a   l   i d , c r i t         i c i s m s       o f     i t a n       d o p       p o s i n g
            v   i   e w s m a y         b e     e l i     c   i t   e   d     o n c r o s         s e x a m       i n a   t i o n a       n d / o     r
            e   s   t a b l i s h     e d     i n t       h   e     d   e   f e n d a n t '       s c a s e       . T     h a t i s         t h e
            e   s   s e n c e o       f t     h e l       a   w s   u   i   t .

                                                                              C O N C L U S I O N

                          W   e h a v e c o n c l u d e d t h a t t h e s c i e n t                                       i f i c e v i d         e   n c e
            p   r o f f   e   r e d b y t h e p l a i n t i f f s s a t i s f i e s                                       t h e r e q u i         r   e m e n t s
            o   f T e     n   n . R . E v i d . 7 0 2 a n d 7 0 3 , a n d t h a                                           t t h e t r i           a   l c o u r t
            d   i d n     o   t a b u s e i t s d i s c r e t i o n i n a d m i t t                                       i n g i t i n           t   o
            e   v i d e   n   c e .



                          O u r       r e v i e w         o f       t h e       e v i d e n c e         i n       l i g h t       o f     t h e       f o r e g o i n g ,

i n c l u d i n g         t h e       r e a f f i r m a t i o n                 o f     t h e       d i s c r e t i o n           a c c o r d e d         t r i a l

j u d g e s         i n   t h e       a d m i s s i o n             o f       e x p e r t         t e s t i m o n y ,           p e r s u a d e s         u s     t h a t       i n

t h i s     c a s e       t h e       T r i a l       J u d g e             w a s     c o r r e c t         i n     f i n d i n g         t h a t       t h e     e x p e r t

w i t n e s s e s         o f f e r e d         o n       b e h a l f           o f     t h e       P l a i n t i f f           m e t     t h e       r e q u i r e m e n t s

o f     R u l e       7 0 2     a n d       7 0 3     o f       t h e         T e n n e s s e e         R u l e s         o f     E v i d e n c e ,           a n d     t h a t

t h e     T r i a l       C o u r t         d i d     n o t         a b u s e         i t s       d i s c r e t i o n           i n     t h e     a d m i s s i o n

t h e r e o f .



                          M o r e o v e r ,           a s       t o         t w o     o f       t h e   P l a i n t i f f ’ s             e x p e r t

w i t n e s s e s ,           D r .     A l l a n         L i e b e r m a n             a n d       D r .     V i n c e n t           G a r r y ,       n o     t i m e l y

o b j e c t i o n         w a s       m a d e       a t       t h e         t i m e     t h e i r       e v i d e n c e           w a s     o f f e r e d ,           b u t ,

a s     a l r e a d y         n o t e d ,       e v e n         i f         p r o p e r         o b j e c t i o n         h a d       b e e n     m a d e ,       o u r

d e t e r m i n a t i o n             a s     t o     t h e         a d m i s s i b i l i t y               o f     t h e i r         e v i d e n c e         w o u l d

h a v e     b e e n       t h e       s a m e .



                          B e f o r e         l e a v i n g             t h i s       i s s u e ,       w e       h a v e       n o t     o v e r l o o k e d           t h e

P l a i n t i f f ' s           i n s i s t e n c e             t h a t         n o     p r o p e r         o b j e c t i o n           w a s     m a d e       t o

e x c l u d e         t h e     e v i d e n c e           a n d ,           c o n s e q u e n t l y ,             i t s     a d m i s s i o n           m a y     n o t     b e

                                                                                            9
m a d e       a       g r o u n d             f o r     e r r o r .             W h i l e              i t      a p p e a r s           t h a t         a s     t o       t w o     o f     t h e

P l a i n t i f f ' s                   e x p e r t s         s h e       m a y         v e r y             w e l l     b e         c o r r e c t ,           i t     s e e m s       c l e a r

t o     u s       t h a t           a s       t o     o n e ,       D r .       G i r a r d ,                 a n     o b j e c t i o n               w a s     m a d e ,         a l t h o u g h

t h e     P l a i n t i f f                   c o n t e n d s           t h a t         i t       w a s         n o t       s u f f i c i e n t l y                 s p e c i f i c .



                                  I n       r e a c h i n g         o u r       c o n c l u s i o n                   a s       t o     t h e         D e f e n d a n t ' s

f a i l u r e             t o       o b j e c t ,           w e     h a v e         n o t         o v e r l o o k e d                 i t s         a r g u m e n t         t h a t       i t s

m o t i o n           f o r         a       d i r e c t e d         v e r d i c t             m a d e           a t     t h e         c l o s e         o f     a l l       t h e     p r o o f

p u t s       t h e           a d m i s s i b i l i t y                 o f     t h e         e v i d e n c e               a t       i s s u e .             I t     r e l i e s         u p o n

M c D a n i e l ,                 s u p r a ,         a s     s u p p o r t i v e                 o f         i t s     p o s i t i o n .                 W e       d o     n o t     s o

r e a d       M c D a n i e l ,                   w h i c h       s t a t e s ,           a s          p e r t i n e n t              t o       t h i s       p o i n t ,         t h e

f o l l o w i n g                 ( a t       p a g e       2 6 5 ) :



              T   h   e       t r   i   a l c o       u r t       s h o   u   l d     k   e   e   p         i n     m i n   d       t h a   t     t   h e
              p   r   e   l   i m   i   n a r y       q u e s     t i o   n     u   n d   e   r        T    e n n   . R .   E   v   i d .       1 0   4 i s o n e o f
              a   d   m   i   s s   i   b i l i t     y o f         t h   e     e   v i   d   e
                                                                                              n        c    e .       O n   c   e     t h   e     e   v i d e n c e i s
              a   d   m   i   t t   e   d , i t         w i l     l t     h   e r   e a   f   t
                                                                                              e        r      b e     t e   s   t   e d     w   i t   h t h e
              c   r   u   c   i b   l   e   o f       v i g o     r o u   s     c   r o   s   s
                                                                                              -        e    x a m   i n a   t   i   o n     a   n d
              c   o   u   n   t e   r   v a i l i     n g p       r o o   f   .       A   f   t
                                                                                              e        r      t h   a t     o   c   c u r   s   ,     a d e f e n d a n t
              m   a   y   ,     o   f     c o u r     s e ,       c h a   l   l e   n g   e   t        h    e s     u f f   i   c   i e n   c   y     o f t h e
              e   v   i   d   e n   c   e b y         m o v i     n g     f   o r     a     d i        r    e c t   e d     v   e   r d i   c   t     a t t h e
              a   p   p   r   o p   r   i a t e       t i m e     s .         S e   e     T e n        n    . R     . C     i   v   . P     .     5   0 .



                                  I t       i s     o u r     u n d e r s t a n d i n g                       t h a t       t h e       f o r e g o i n g             l a n g u a g e

s t a n d s           f o r         t h e         p r o p o s i t i o n             t h a t            a      m o t i o n           f o r       a     d i r e c t e d         v e r d i c t

a c t s       a s         a n       o b j e c t i o n             t o     t h e         s u f f i c i e n c y                   o f     t h e         e x p e r t         e v i d e n c e ,

n o t     t o         i t s         a d m i s s i b i l i t y .



                                  W e       n o w     t u r n       t o       t h e       i s s u e s               r e g a r d i n g               a m e n d m e n t s           g r a n t e d

t o     t h e         P l a i n t i f f               d u r i n g         t h e         c o u r s e             o f     t h e         t r i a l .             T h e       f i r s t       i s s u e

r a i s e d           c o n t e n d s               t h a t       t h e       P l a i n t i f f                 s h o u l d           n o t         h a v e     b e e n       a l l o w e d



                                                                                                      1 0
t o     a m e n d     t o     a l l e g e       O S H A         v i o l a t i o n s               b e c a u s e         t h e r e         w a s       n o     c r e d i b l e

e v i d e n c e       t h a t       s u c h     v i o l a t i o n s             c a u s e d             o r     c o n t r i b u t e d             t o       t h e

D e c e d e n t ' s         b r a i n       t u m o r .           I n     l i g h t           o f       o u r       d i s p o s i t i o n             o f     i s s u e

o n e ,     t h e r e       i s     p r o o f       f r o m       t h e       e x p e r t           w i t n e s s e s           t h a t         t h e       D e f e n d a n t

d i d     v i o l a t e       t h e     S t a t u t e ,           a s     w e l l           a s     p r o o f         t h a t       t h e       D e c e d e n t ' s

e x p o s u r e       t o     v a r i o u s         c h e m i c a l s           r e s u l t i n g               f r o m       t h e       v i o l a t i o n           c a u s e d

o r     c o n t r i b u t e d         t o     t h e       b r a i n       t u m o r .



                        W i t h       r e g a r d         t o     t h e       o t h e r           a m e n d m e n t           a s s a i l e d ,             t h e

D e f e n d a n t       c o n t e n d s         t h a t         i t     w a s     i m p r o p e r               b e c a u s e         t h e r e         w a s       n o

c r e d i b l e       e v i d e n c e         o f     a     p r e - e x i s t i n g                 c o n d i t i o n .               A s       p o i n t e d         o u t     i n

t h e     P l a i n t i f f ' s         b r i e f ,         D r .       L i e b e r m a n ,               a     s p e c i a l i s t             i n     o c c u p a t i o n

a n d     e n v i r o n m e n t a l           m e d i c i n e ,           a d v a n c e d               t h e       c o n c e p t         o f     i n d i v i d u a l

s u s c e p t i b i l i t y ,           p o i n t i n g           o u t       t h a t         p e o p l e           m e t a b o l i z e           s u b s t a n c e s ,

p a r t i c u l a r l y           p o i s o n s ,         i n     v a r y i n g             w a y s ,         w e     c o n c l u d e           t h a t       t h e

s u s c e p t i b i l i t y           o f     t h e       D e c e d e n t         w a s           i n     f a c t       a     p r e - e x i s t i n g

c o n d i t i o n       j u s t i f y i n g           t h e       c h a r g e .



                        F i n a l l y         a s     t o       b o t h       i s s u e s           r e l a t i v e           t o     a m e n d m e n t s

a l l o w e d ,       w e     p o i n t       o u t       t h a t       t h e     v e r d i c t               r e n d e r e d         w a s       a     g e n e r a l

o n e ,     a s     c o n t e m p l a t e d           b y       T . C . A .       2 0 - 9 - 5 0 3 ,                 t h e     e f f e c t         o f       w h i c h       w a s

t o     d e c i d e     e a c h       i s s u e       i n       f a v o r       o f         t h e       P l a i n t i f f           i f     s u p p o r t e d             b y

m a t e r i a l       e v i d e n c e .             G e n e r a l         M o t o r s             C o r p o r a t i o n             v .     D o d s o n ,           4 7

T e n n . A p p .       4 3 8 ,       3 3 8     S . W . 2 d           6 5 5     ( 1 9 6 0 ) ;             R u r a l         E d u c a t i o n a l

A s s o c i a t i o n         v .     B u s h ,       4 2       T e n n . A p p .             3 4 ,       2 9 8       S . W . 2 d         7 6 1       ( 1 9 5 6 ) .

T h u s ,     t h e     v e r d i c t         m a y       s t a n d       o n     t h e           a l l e g a t i o n s             o f     t h e       o r i g i n a l

c o m p l a i n t       i r r e s p e c t i v e             o f       t h e     a m e n d m e n t s                 a l l o w e d .


                                                                                      1 1
                              T h e       m o s t       d i f f i c u l t               i s s u e           r a i s e d           i n     t h i s           c a s e ,         i n       o u r

v i e w ,       i s         t h e     o n e       i n s i s t i n g             t h e         a w a r d           w a s       e x c e s s i v e .                     U n d e r         t h e

s u b s t a n t i v e               F e d e r a l         l a w         i n     F E L A            c a s e s ,          t h e r e         a r e         t w o         d i s t i n c t

c l a i m s         f o r         d a m a g e s         w h i c h           m a y       b e        r e c o v e r e d              i n     d e a t h             c a s e s .             T h e

f i r s t       i s         p e c u n i a r y           l o s s         t o     t h e         s u r v i v o r s ,                 a n d       t h e         s e c o n d           i s     t h e

l o s s     a n d           s u f f e r i n g           s u s t a i n e d               b y        t h e        d e c e a s e d           w h i l e             h e       l i v e d .           T h e

p a r t i e s           s e e m       t o       a g r e e         t h a t       t h e         d a m a g e s             w h i c h         M r .         H a n d           w a s

e n t i t l e d             a s     t o     t h e       f i r s t           c l a i m         w a s         $ 2 2 7 , 0 0 0             a n d         t h e         b a l a n c e         w a s

t o   c o m p e n s a t e                 h i m     f o r         h i s       p a i n         a n d         s u f f e r i n g             u n t i l             h i s       d e a t h ,

w h i c h       o c c u r r e d             a p p r o x i m a t e l y                   s e v e n           m o n t h s           a f t e r           h e       w a s       d i a g n o s e d

w i t h     t h e           b r a i n       t u m o r .



                              A s     t o       t h e     l o s s           a n d       s u f f e r i n g               s u s t a i n e d               b y         t h e     D e c e d e n t

u n t i l       h i s         d e a t h ,         t h e r e           i s     m a t e r i a l               e v i d e n c e             t o       s u p p o r t             t h e

f o l l o w i n g             s t a t e m e n t           i n         t h e     P l a i n t i f f ' s                   b r i e f         w h i c h             w e       h a v e       e d i t e d

s l i g h t l y             t o     d e l e t e         e l e m e n t s             w e       d o         n o t     b e l i e v e             c o m p e n s a b l e                 a n d       t o

m o r e     a c c u r a t e l y                 r e f l e c t           t h e       r e c o r d :



                            P l     a i n   t   i f f ’   s       d   e c e d e     n   t     d    i    e d     a s     a     r   e s u l     t       o f       b r   a i n
            c   a   n   c e r .         H   i   s t r     e   a   t   i n g p       h   y   s i    c    i a n   , D     r   .     C a v e     r   t     M   c   C o   r k l e ,
            d   e   s   c r i b     e d     h   i s b     r   a   i   n t u m       o   r     a    s      a n     e s   p   e c   i a l l     y       m a   l   i g   n a n t
            t   y   p   e   c a     l l e   d     a g     l   i   o   b l a s t     o   m   a      m    u l t   i f o   r   m .       T h     e   r   e     a   r e     f o u r
            g   r   a   d e s       o f     g   l i o m   a   s   ,     1 t h       r   o   u g    h      4 ,     a n   d     d   e c e d     e   n   t ’   s     w   a s a
            g   r   a   d e 4       , t     h   e m o     s   t       m a l i g     n   a   n t    .        I   t i     s     c   a l l e     d       a     m   u l   t i f o r m e
            b   e   c   a u s e       i t       t a k e   s       d   i f f e r     e   n   t      t    y p e   s o     f     p   h y s i     c a     l
            m   a   n   i f e s     t a t   i   o n s ,       a   l   l o f         w   h   i c    h      a r   e m     a   l i   g n a n     t ,       a   l   l     o   f
            w   h   i   c h a       r e     i   r r e v   e   r   s   i b l e ,         a   n d         n o n   e o     f     w   h i c h       h     a v   e     b   e   e n
            f   o   u   n d t       o b     e     s u c   c   e   s   s f u l l     y       t r    e    a t e   d .         S u   c h a         t     u m   o   r     c   a n
            c   a   u   s e b       r a i   n     t i s   s   u   e     t o d       e   g   e n    e    r a t   e o     r     d   i e ,       t o       b   e   c o   m   e
            n   e   c   r o t i     c .         I t c     a   n       b e c o m     e       a l    m    o s t     l i   q   u e   f i e d       i     n     c   e r   t   a i n
            a   r   e   a s ,       l i k   e     m u s   h   .         O t h e     r       t i    m    e s ,     t h   e     d   a m a g     e d       t   i   s s   u   e i s
            f   i   r   m   b u     t a     b   n o r m   a   l   .       I t       c   a   n      c    a u s   e v     a   r i   o u s       f o     r m   s     o   f
            m   i   c   r o s c     o p i   c     f i n   d   i   n   g s .         T   h   e      p    r e s   e n c   e     o   f t h       e       t u   m   o r
            r   e   s   u l t s       i n       s w e l   l   i   n   g o r         e   d   e m    a    , w     h i c   h     p   l a c e     s       p r   e   s s u r e o n
            t   h   e     n o r     m a l       b r a i   n   .         T h e       s   t   a t    i    s t i   c a l       l i   f e e       x p     e c   t   a n c y o f a
            p   e   r   s o n       d i a   g   n o s e   d       w   i t h a           g   l i    o    b l a   s t o   m   a     m u l t     i f     o r   m   e i s f r o m

                                                                                                  1 2
a c o u p l e                   o f         w e e k s t o                 a b o u t 6 m o n t h s , e v e n                                   w i t h           s u r g e r y .
T h e r e i s                   n o         c u r e f o r                 t h i s k i n d o f c a n c e r .

                T   o       u   n d     e   r s   t a     n d       w   h a t     a     p    e r s o      n       e   x p   e r i e   n c e s           w   h   o i s
d   i   a g n   o   s e     d     w     i   t h     a       t   e   r   m i n   a l     d    i s e a      s e     ,     a   n i n     o p e r         a b   l   e b r a     i   n
t   u   m o r   ,     a     n   d       w   h o     l     o s   e   s     c o   n t r   o    l o f          t     h   e i   r b o     d i l y           f   u   n c t i o   n   s ,
a   n   d w     h   o       m   u s     t     t   h e     n     d   e   p e n   d o     n      s o m      e o     n   e     e l s e     t o           a s   s   i s t t     h   e m
w   i   t h     e   v e     r   y t     h   i n   g ,       o   n   e     m u   s t     a    p p r e      c i     a   t e     t h e     k i n         d     o   f p e r     s   o n
h   e     w a   s     b     e   f o     r   e     t h     e     d   i   a g n   o s i   s    .     I      n       t   h i   s c a     s e ,           d e   c   e d e n t
l   i   v e d       f o     r     s     o   m e     s     e v   e   n     m o   n t h   s      a f t      e r         h i   s d i     a g n o         s i   s     w i t h
b   r   a i n       c a     n   c e     r   ,     f r     o m       N   o v e   m b e   r    , 1 9        9 2         u n   t i l     h i s           d e   a   t h i n
M   a   y ,     1   9 9     3   ,       a   n d     t     h r o     u   g h o   u t     t    h a t        t i     m   e     e x p e   r i e n         c e   d     t h e
d   e   b i l   i   t a     t   i n     g     e   f f     e c t     s     o f     h i   s      d i s      e a     s   e .       C h   a r l e         s     D   e a n
H   a   n d ,       b e     f   o r     e     h   i s       d i     a   g n o   s i s        o f g        l i     o   b l   a s t o   m a m           u l   t   i f o r m   e ,
w   a   s a         p r     o   u d         m a   n .         H     e     w a   s p     r    o u d        i n         a     c a l m     a n d           n   o   t a n
a   r   r o g   a   n t         w a     y   .       H     e w       a   s i     n h     i    s w o        r k         a     d e d i   c a t e         d     m   a n a n     d a
m   a   s t e   r     c     r   a f     t   s m   a n       i n         a l l     c r   a    f t s .          T       h e     a s s   i s t a         n t       m a n a g   e r
f   o   r d     e   f e     n   d a     n   t     a t       H a y       n e s     S h   o    p s a        i d         t h   a t “     C h a r         l i   e     H a n d
w   a   s g     o   o d         p e     o   p l   e ,     ” i n           t h   e s     e    n s e        o f         b e   i n g     a “ g           o o   d     m o r a   l
p   e   r s o   n     a     n   d       h   a r   d       w o r k       e r .   ”       A      c o w      o r k       e r     d e s   c r i b         e d       h i m a     s       a
d   e   t a i   l     p     e   r s     o   n ,     w     h o s         t r e   s s e   d      t h e        i m       p o   r t a n   c e o           f     d   o i n g     a
j   o   b r     i   g h     t   .           H e     w     a s a           m e   n t o   r      t o        y o u       n g   e r w     o r k e         r s   ,     a n d
t   r   i e d       t o         i m     p   r o   v e       t h e         w o   r k     d    o n e        a t         H a   y n e .       H e           n   e   v e r
c   o   m p l   a   i n     e   d .           W   h e     n t h         i n g   s w     e    n t w        r o n       g ,     h e     w o u l         d     a   l w a y s
t   r   y t     o     m     a   k e         t h   e m       b e t       t e r   .       H    i s w        i d o       w ,     p l a   i n t i         f f       B a r b a   r a
H   a   n d ,       t e     s   t i     f   i e   d       n o o         n e     e v e   r      m e t        h i       m     t h a t     d i d           n   o   t l o v     e
h   i   m a     n   d       t   h a     t     h   e       n e v e       r h     a d     a    n y t h      i n g         t   o c o     m p l a         i n       a b o u t   ;
t   h   a t     h   e       w   a s         h a   p p     y w i         t h i   n h     i    s w o        r k         a n   d h i     s h o           m e .         H e
b   e   l i e   v   e d         i n         d o   i n     g t h         i n g   s r     i    g h t        a n d         g   o o d ,     a n d           t h     a t ’ s
w   h   a t     h   e       d   i d         f o   r       t h e         r a i   l r o   a    d , t        h e         v e   r y b     e s t .             H     e w a s       a
r   e   l i g   i   o u     s     m     a   n     w h     o l o         v e d     h i   s      f a m      i l y       .       C h a   r l e s           D e     a n H a     n d ,
i   n     s h   o   r t     ,     w     a   s     n o     t a           p e r   s o n        w h o        w a s         u   s e d     t o b           e i n     g
h   e   l p l   e   s s         o r         w h   o       e x p e       c t e   d o     t    h e r s        t o         d   o f o     r h i           m ;       h e w a     s
r   e   a d y       t o         d o         f o   r       t h e m       .       H e     w    a s a          p e       r s   o n w     h o d           i d       h i s p     a r t
a   n   d m     o   r e     ,     w     h   o     s t     r o v e         f o   r e     x    c e l l      e n c       e ,     a n d     w h o           c a     r r i e d
o   u   t h     i   s       r   e s     p   o n   s i     b i l i       t i e   s t     o      o t h      e r s       .

              H e w             a   s       f   i r   s t       d   i   a g n   o s   e d         w   i t h       a     g l i o b l a         s   t  mo     a
m   u l   t i f o r m           e   i       n     N   o v e     m   b   e r ,     1   9 9 2       .       H   e     d   i d n o t             s   e  ke       m e d i c a l
c   a r   e w i l l             i n g       l   y .       H     i   s     w i   f e     a n       d     s o   n     h   a d t o f             o   r  ec       h i m i n t o
a     c   a r a f t             e r         h   e     c o l     l   a   p s e   d     o n         t   h e     S   a b   b a t h f o           l   l  wo     i n g a
f   u l   l d a y               o f         w   o r   k f       o   r     t h   e     r a i       l   r o a   d   ,     a n d r e m           a   i  en     d
e   x t   r e m e l y             i l       l     o   n S       u   n   d a y   .       H i       s     f a   m   i l   y   d o c t o         r   ,  D      r .
L   o v   e t t , s             a w         h   i m     t h     a   t     n i   g h   t ,         a   n d     w   h e   n   h e h a           d    t o        r e t u r n
t   o     t h e h o             s p i       t   a l     a g     a   i   n t     h e     n e       x   t d     a   y ,     h e a g a           i   n h       a d t o b e
f   o r   c e d i n             t o         t   h e     c a     r   ,     c l   a i   m i n       g     h e       d i   d n ’ t n e           e   d t       o g o .

              A     f   t   e r a C               T       s   c a   n     a   n d     a n M           R I s       c a n h a d             b   e e n         o b t   a i n e d ,
t   h   e o f       f   i   c e o f               D   r   .     C   a v   e   r t     M c C o         r k l e     ,   a n e u         r   o   l o g       i c
s   u   r g e o     n   ,     w a s c             a   l   l   e d     f   o   r c     o n s u         l t a t     i o n .   D         r   .     M c       C o r k   l e
r   e   v i e w     e   d     t h e C             T       a   n d     M   R   I .       T h e           s c a     n s r e v e         a   l   e d         a v e     r y
l   a   r g e       a   r   e a o f               t   h   e     l   e f   t     f r   o n t a         l p a       r t o f t           h   e     b r       a i n
i   n   v o l v     e   d     w i t h             a       t   u m   o r   ,     w i   t h a             l o t       o f s w e         l   l   i n g         ( o r
e   d   e m a )         a   n d d e g             e   n   e   r a   t i   o   n o     r n e           c r o s     i s , c o n         s   i   s t e       n t w     i t h       a

                                                                                            1 3
v   e   r   y       m a l i g n       an t t            u m     o r     .     I t         w    a s        d e     e p         i n     t   h e       l e   f t     f   r o n t a         l
a   r   e   a ,       a n d e         xt e n d          e d       a     t l e a s         t      t      o t       h e         m i d   l   i n   e     o   f t     h   e b r a           i n
a   n   d     w     a s p r o         ba b l y            g     r o     w i n g a         c    r o      s s       t h     e     m i   d   l i   n   e .       T   h   e
l   o   c   a t     i o n w a         s  a t            t h     e       d o m i n a       n    t        s p e     e c     h     c e   n   t e   r     o   n t     h   e l e f           t
s   i   d   e .         C l i n       ic a l l          y ,       h     e w a s           h    a v      i n g       s     p   e e c   h     d   i   f f   i c u   l   t y a n           d
r   i   g   h t       s i d e d        w e a k          n e     s s     .     H e         h    a d        e v     i d     e   n t     n   e u   r   o l   o g i   c
d   e   f   i c     i t s a n         d w a s             h     a v     i n g t r         o    u b      l e       c o     m   m u n   i   c a   t   i n   g b     u   t       w a s
a   w   a   r e     .

                  D r .         M c   C   o   r k   l e         c o     u   l d     n   o t         s   t   a t e       p r e       c i   s   e l y     h   o w l o           n   g
t   h   e       t u m o     r     h   a   d     b   e e n         p     r   e s e   n   t b         e   f   o r e       t h e         d   i   a g n   o s   i s .             I   t
c   o   u   l   d h a       v   e     b   e   e n     t h       e r     e     f o   r     s o       m   e     l e     n g t h         o   f     t i   m e   , w h i           c   h     h e
q   u   a   n   t i f i     e   d     a   s     "   a t         l e     a   s t     o   n e         t   o     t w     o t o           t   h   r e e     m   o n t h s         ,   "
“   s   m   o   l d e r     i   n g   ,   ”     g   r a d       u a     l   l y     g   r o w       i   n   g a       n d c         h a   n   g i n   g
s   y   m   p   t o m a     t   i c   a   l   l y   , a         n d         t h e   n     d e       v   e   l o p     i n g         t h   e     m a   l i   g n a n       t
t   u   m   o   r .         H   e     h   a   s     h a d         p     a   t i e   n   t s         w   h   o h       a v e         b e   e   n s     c a   n n e d           a f t e r
r   e   p   o   r t i n     g     a   n       a b   n o r       m a     l   i t y   ,     a         s   e   i z u     r e o         r     s   o m e     o   t h e r
c   o   m   p   l a i n     t   ,     a   n   d     t h e         s     c   a n     w   a s         r   e   a d       a s n         o r   m   a l ;     a     b r a       i n
t   u   m   o   r w a       s     n   o   t     d   e t e       c t     e   d o     n     t h       e       s c a     n .           S e   i   z u r   e s     a r e         a
c   h   a   r   a c t e     r   i s   t   i   c     s i d       e       e   f f e   c   t o         f       t h e       p r e       s e   n   c e     o f     t h e         b r a i         n
c   a   n   c   e r .           T h   e   n   ,     s e v       e r     a   l m     o   n t h       s       l a t     e r a           g   i   g a n   t i   c t u         m o r i           s
e   v   i   d   e n t .           D   e   c   e d   e n t       ’ s         t u m   o   r h         a d       c e     r t a i       n l   y     b e   e n     t h e       r e f o           r
s   o   m   e     m o n     t   h s   ,       p r   o b a       b l     y     a t       l e a       s t       t w     o t o           t   h   r e e     m   o n t h       s .     I         n
l   i   g   h   t o f           h i   s       e x   p e r       i e     n   c e     w   i t h         t     h e       p a t i       e n   t   s d     e s   c r i b       e d
a   b   o   v   e , w       h   o     h a     v e     h a       d       s   c a n   s     r e       a d       a s       n o r       m a   l     a f   t e   r h a         v i n g
c   o   m   p   l a i n     e   d     o f       e   x p e       r i     e   n c i   n   g a         n       a b n     o r m a       l i   t   y o     n l   y t o
r   e   v   e   a l a           g i   g a     n t   i c         t u     m   o r     m   o n t       h s       l a     t e r ,         D   r   . M     c C   o r k l       e
s   t   a   t   e d t       h   a t     b     e h   a v i       o r     a   l c     h   a n g       e s       w h     i c h         t h   e     d e   c e   d e n t
C   h   a   r   l e s       H   a n   d ,       h   a d         e x     p   e r i   e   n c e       d       i n       A p r i       l     t   o M     a y     o f         1 9 9 2
w   e   r   e     p o s     s   i b   l y       i   n d i       c a     t   i v e       o f         s o     m e t     h i n g         r   e   l a t   e d     t o         h i s
c   a   n   c   e r g       o   i n   g       o n     a t         t     h   a t     t   i m e       .

                    M r s . H         a n d t e             s   t   i f i e d a s t o t h                             e s e b e           h a v i o r a l
c   h   a   n   g   e s .     D       u r i n g             t   h   e y e a r p r i o r t                             o b e i n           g d i a g n o s e d ,                       h e
b   e   c   a   m   e e x t r         e m e l y             i   r   r i t a b l e a n d t h                           e s e c h           a n g e s
i   n   t   e   n   s i f i e d         a n d b             e   c   a m e w o r s e t h r o                           u g h t h           e s p r i n g a n d
s   u   m   m   e   r o f 1           9 9 2 .

                A     f   t e r       r e     v i   e   w n i       g   t     h e     s c a         n s     ,     D   r   .       M c C o     r k l   e     h a   d     a l o n g
t   a   l   k   w     i   t h     t   h e       p   a   t e i       n t ,       C   h a r l         e s       D   e   a   n       H a n d     , a     n d     h   i   s w i f e
a   n   d     f a     m   i l y   ,     i     n     w   h c i       h   i     t     w a s           d e     c i   d   e   d       t h a t       h e     w   o u   l   d b e
t   r   e   a t e     d     w i   t   h       s t   e   r i o       d s       a n   d r a           d i     a t   i   o   n   ,     b u t       t h   a t     s   u   r g e r y
w   o   u   l d       n   o t     b   e       a t   t   e p m       t e d     .       D r .           M     c C   o   r   k   l   e r e       c o m   m e   n d   e   d
a   g   a   i n s     t     s u   r   g e     r y       b c e       a u s     e     h e f           e l     t     t   h   a   t     s u r     g e r   y     h a   d
n   o   t   h i n     g     t o       o f     f e   r     i h       s   p     a t   i e n t           a     n d       s   h   o   u l d       n o t     b   e     d   o n e .
B   e   c   a u s     e     t h   e     t     u m   o r i           n v o     l v   e d t           h e       d   o   m   i   n   a n t       s p e   e c   h     c   e n t e r
a   n   d     e x     t   e n d   e   d       a t     l e a         s t       t o     a n d           p     r o   b   a   b   l   y b e       y o n   d     t h   e
m   i   d   l i n     e   , t     h   e       c h   a n c e         s   o     f     a c t u         a l     l y       b   e   i   n g a       b l e     t   o
s   u   r   g i c     a   l l y       r e     m o   v e m           o s t       o   f t h           e       t u   m   o   r       w e r e       v e   r y     r   e   m   o t e .
D   r   .     M c     C   o r k   l   e       k n   e w f           r o m       t   h e s           t a     r t       h   e       c o u l     d n     o t     g   e   t     i t
a   l   l     o u     t     b e   c   a u     s e     i t           w a s       s   o d e           e p       a   n   d     e     x t e n     d e d     s   o     f   a   r , a n d
e   v   e   n i       f     a l   l     o     r     m o s t           o f       i   t c o           u l     d     b   e     r     e m o v     e d     i t     w   o   u   l d
g   r   o   w b       a   c k .         A       g   r a d e           4       g l   i o m a           c     a n       g   r o     w v e       r y     q u   i c   k   l   y .
S   t   a   t i s     t   i c a   l   l y     ,     h i s           l i f     e     e x p e         c t     a n   c   y     w     o u l d       n o   t     b e

                                                                                              1 4
i m p r o         v   e   d e v e n w               i t h s           u   r g e r y a n d t h e c h a n c e s o f
s u s t a         i   n   i n g s i g n             i f i c a         n   t n e u r o l o g i c l o s s a f t e r s u r g e r y
w e r e           g   r   e a t .   T h             e d o c           t   o r c o u l d n o t j u s t i f y s u r g e r y f r o m
a q u a           l   i   t y o f l i               f e p e           r   s p e c t i v e .

                  T   h   u   s ,     a   s     t h   e       e   n   d       r e   s u   l t      o   f       D   r .       M
                                                                                                                             c C o       r k l e     ’ s l         o n g
t   a   l k       w   i   t   h t     h   e     p a   t i     e   n   t ,       t   h e     d    e c   e   d   e   n t       C
                                                                                                                             h a r       l e s       H a n d       , a n d
h   i   s w       i   f   e     a n   d       f m
                                                a     i l     y   ,     t     h e     d   e c    i s   i   o   n     w   a   s m a       d e b       y M r         s . H a n d
t   o     a c     c   e   p   t D     r   .     M c   C o     r   k   l e     ’ s     r   e c    o m   m   e   n   d a   t o n ,
                                                                                                                             i             a n d       t r e       a t w i t h
r   a   d i a     t   i   o   n a     n   d     s t   e r     o   i   d s       r   a t   h e    r     t   h   a   n     s r g e
                                                                                                                             u           r y .         T h e
c   h   i l d     r   e   n     w e   r   e     a g   a i     n   s   t       t h   e     d e    c i   s   i   o   n     n t t
                                                                                                                             o           o d o         s u r       g e r y
a   n   d w       e   r   e     v e   r   y     u p   s e     t       w i     t h     t   h e    i r       m   o   t h   e   r b e       c a u s     e o f           t h i s
d   e   c i s     i   o   n   .       I   n   d e
                                                e     d ,       D     r .       M   c C   o r    k l   e       t   e s   t f i e
                                                                                                                             i           d t h       a t t         h e
c   h   i l d     r   e   n     w e   r   e     u n   r e     a s     o n     a b   l e     w    i t   h       h   i m       i
                                                                                                                             n t         r y i n     g t o
u   n   d e r     s   t   a   n d     t   h   e r
                                                i       f     a t     h e     r ’   s     c o    n d   i t     i   o n   , b u t           D r .       M c C       o   r k l   e
w   a   s s       t   e   a   d f a   s   t     i n     h     i s       b     e l   i e   f      t h   a t         e t   h i c a l       l y s       u r g e       r   y h     a d
n   o   t h i     n   g       t o     o   f   f r
                                                e       h     i m     .         A   n d     M    r s   . H         a n   d t e s         t i f i     e d t         h   a t
a   f   t e r         t   h   e d     e   c   i i
                                                s     o n       w     a s       m   a d   e      a g   a i n       s t     s u r g       e r y ,       s o m       e     o f
t   h   e i r         c   h   i l d   r   e   n r     e a     c t     e d       i   n     s u    c h     a         w a   y t h a         t t h       e y d         i   d n ’   t
c   o   m e       a   r   o   u n d       a   n y m   o r     e .             D r   .     M c    C o   r k l       e ’   s o f f         i c e       n o t e       s     a l   s   o
r   e   f l e     c   t       t h a   t       M r s   .       H a n       d     h   a d     r    e p   o r t       e d     t h a t         t h e       f a m       i   l y     h   a d
b   e   e n       v   e   r   y c     l o     s e     b u     t t         h   a t     s   o m    e     o f         t h   e c h i         l d r e     n w e         r   e n     o   w
i   g   n o r     i   n   g     h i   m ,       t h   e i     r f         a   t h   e r   ,      a n   d w         e r   e u p s         e t w       i t h         h   e r     f   o r
n   o   t p       r   o   c   e e d   i n     g w     i t     h s         u   r g   e r   y .

                  D   e c     e d e   n t w a         s   t r e a             t e d       w i t h          r a d i       a t i   o   n   a   n d s           t   e r o i   d s .
T   h   e     s   t   e r     o i d   s ( i n           t h i s               c a s e       D e c a        d r o n       ) a     r   e   t   o r e           d   u c e     t h e
s   w   e   l l   i   n g       a s   s o c i a       t e d w i               t h t       h e   t u        m o r .           T   h   e   p   u r p o         s   e o f
r   a   d   i a   t   i o     n t     r e a t m       e n t i s                 t o       t r y t          o   s h       r i n   k     o r     k i l         l     t h e
t   u   m   o r   ,     e     v e n     t h o u       g h t h e                 d o c     t o r s          k n o w         t h   a   t r     a d i a         t   i o n     w i l l
n   o   t     c   u   r e       t h   e t u m         o r , e v               e n i       f   u n d        e r t a       k e n       i n     c o m b         i   n a t i   o n
w   i   t   h     s   u r     g e r   y .     T       h e r a d               i a t i     o n   a n        d   s t       e r o   i   d s     a r e           a   n
a   t   t   e m   p   t       t o     p r o l o       n g l i f               e a n       d   i n c        r e a s       e t     h   e q     u a l i         f   y o f
l   i   f   e     t   h e       p a   t i e n t         h a s l               e f t .         T h e          s t e       r o i   d   s ,     h o w e         v   e r ,     h a v e
s   i   d   e     e   f f     e c t   s .     O       n a l o                 n g t       e r m b          a s i s       , D     e   c a d   r o n           c   a n c     a u s e
t   i   s   s u   e     w     e a k   e n i n g       .     I t               c a n       c a u s e          f l u       i d     r   e t e   n t i o         n     a n d
b   r   e   a k   i   n g       d o   w n o f           t h e m               u s c l     e s a n          d m u         s c l   e     t i   s s u e         .

                  D e c       e d e   n t       r e c     e   i   v e     d     t w o       r    a d i a t i         o   n   t r e       a t m   e   n   t   s     a d     a y
d   u   r i   n   g N         o v e   m b     e r a       n   d     D     e c   e m b e     r    , 1 9 9 2           ,     f o r         a   t   o   t   a   l     o f     a t
l   e   a s   t     5 0         t r   e a     t m e n     t   s   .         B   u t h       i    s c o n d           i   t i o n         e v e   n   t   u   a   l l y
w   o   r s   e   n e d         n e   v e     r t h e     l   e   s s     .       H e       e    x p e r i e         n   c e d s         e i z   u   r   e   s     e v e   n
t   h   o u   g   h h         e w     a s       t a k     i   n   g       a n   t i - c     o    n v u l s i         v   e m e d         i c a   t   i   o   n   .     H   e
b   e   g a   n     t o         d r   o p       e v e     r   y   t h     i n   g a n       d      s t a r t         e   d t o           c o m   p   l   e   t   e l y     l o s e
c   o   n t   r   o l         o f     h i     s r i       g   h   t       s i   d e .            A f t e r           t   h e 3 7         t h     t   r   e   a   t m e n   t ,
h   e     c   o   u l d         n o     l     o n g e     r       p h     y s   i c a l     l    y t a k e               c a r e         o f     h   i   m   s   e l f .       H e
c   o   u l   d     n o       t d     r e     s s o       r       f e     e d     h i m     s    e l f .             H   e c o u         l d     n   o   t       c o n t   r o l
h   i   s     b   o w e       l o     r       b l a d     d   e   r       f u   n c t i     o    n s .     H         e     c o u l       d   n   o   t     c     o n t r   o l
h   i   s     s   a l i       v a .           H e c       o   u   l d       n   o t w       a    l k .     H         e     c o u l       d   n   o   t     s     i t u     p
s   t   r a   i   g h t         i n     a       c h a     i   r   ;       h i   s w i       f    e h a d             t   o h o l         d   h   i   m     u     p .       B u t
h   e     r   e   t a i       n e d     a     w a r e     n   e   s s       a   n d t       h    e a b i l           i   t y t o           r e   s   p   o n     d .       H e
c   o   u l   d     r e       s p o   n d       t o       h   e   r       c o   m m a n     d    s a n d             t   h e q u         e s t   i   o   n s       s h e
a   s   k e   d     h i       m ;     h e       w a s         v   e r     y     w e a k          b u t h e               c o u l d         a l   w   a   y s       a n s   w e r
h   e   r .

                                                                                           1 5
                  D   r . M       c C o   r k l e         ’ s     e x a   m i n     a    t i o    n   o     f       d   e c e   d e n     t     i n J         a   n u a r y
o   f       1 9   9   3 a l       s o     r e v e         a l   e d d     e t e     r    i o r    a t i     o   n   .       O   n t       h   a t d a         y   , h e
w   a   s     s   i   t t i n     g i     n   a           c h   a i r ,     a n     d      w a    s   s     l   u   m   p e d     o v     e   r i n           a
c   h   a   i r   .       H e       c o   u l d           n o   t g e     t a       r    o u n    d   w     i   t   h   o u t     s i     g   n i f i c       a   n t
h   e   l   p     b   e c a u     s e     o f h           i s     r i g   h t       s    i d e    d   w     e   a   k   n e s   s ,       a   n d w a         s
a   l   m   o s   t     p a r     a l y   z e d           o n     h i s     r i     g    h t      s i d     e   .         H e     w a     s     n o t         a b     l e t o
c   o   m   m u   n   i c a t     e v     e r b a         l l   y o n       t h     a    t d      a y ,         b
                                                                                                                u       t c     o u l     d     l o o k         a     t y o u
a   n   d     s   m   i l e .         D   r . M           c C   o r k l   e t       e    s t i    f i e     d t         h a t     s o     m   e p a t         i e     n t s
a   r   e     a   w   a r e       o f     t h e           f a   c t t     h a t          t h e    y   a     r e         l o s   i n g         n e u r o       l o     g i c
f   u   n   c t   i   o n a       n d     t h a t           i   n d e     c e d     e    n t ’    s   c     a s e       , h     e w       a   s a w a         r e       f o r
a   t       l e   a   s t a         w h   i l e           t h   a t h     e c       o    u l d      n o       l o       n g e   r s       p   e a k
a   p   p   r o   p   r i a t     e l y     a n d           c   o u l d     n o          l o n    g e r       u s       e h     i s       r   i g h t         s i d e
a   p   p   r o   p   r i a t     e l y   .     P         a t   i e n t   s s       u    c h      a s       d e c       e d e   n t       h   a v e g         o o d
d   a   y   s     a   n d b       a d     d a y s         ;     s o m e     d a     y    s t      h e y       a r       e a     l e r     t     a n d         a b l e         t o
c   o   m   m u   n   i c a t     e a     n d o           t h   e r d     a y s          n o t    .

             M r          s .     H a   n d   ,       u n a     b l e t       o     l    e    a v e     h i m           i n     t h   a   t c     o n d i         t i o n
w   i   th o u t            t   r y i   n g       t   o   d     o s o m       e t   h    i    n g     f o r h           i m ,     t   o   o k     h i m           t o
M   e   xi c o            f o   r a       m   o   n   t h       f r o m       J a   n    u    a r y   , 1 9 9           3   t   o     e   a r l   y
F   e   br u a r          y ,     1 9   9 3       f   o r       t r e a t     m e   n    t      w h   i c h w           a s     n o   t     a v   a i l a         b   l e     i n
t   h   e  U n i          t e   d S     t a   t   e   s .         D r .       M c   C    o    r k l   e e x p           r e s   s e   d     n o     o p i         n   i o n
a   b   ou t t            h e     n a   t u   r   e     o f       t h e       t r   e    a    t m e   n t g i           v e n     i   n     M e   x i c o         .       H   e
h   a   d  n o            o b   j e c   t i   o   n     t o       M r s .       H   a    n    d ’ s     d e c i         s i o   n     b   u t     w o u l         d     n o   t
h   a   ve r e            c o   m m e   n d   e   d     s u     c h a         t r   i    p      h i   m s e l f           o u   t     o   f c     o n c e         r   n a     s
t   o    w h e t          h e   r t     h e       p   a t i     e n t ,       i n        h    i s     c o n d i         t i o   n ,       w o u   l d s           u   r v i   v e
t   h   e t r i           p .

                  W   h   e n t h e       y     a     r   r i v e d       i   n     M e       x i c   o   ,     d e c e d       e n t c         o u   l   d     n o t
s   w   a l l     o   w   , c o u l       d     n     o   t r e l i       e   v e     a       n y t   h   i n   g f r o         m h i s           s   y   s   t e m o n
h   i   s o       w   n   , a n d         c   o u     l   d n o t         m   o v   e .           H   e     w   a s d e         a d w e         i g   h   t   .
F   o   l l o     w   i   n g t r e       a   t m     e   n t i n         M   e x   i c       o ,     h   e     h a d s         o m e i         m p   r   o   v e m e n t .
H   e     r e     a   c   h e d t h       e     p     o   i n t w h       e   r e     h       e c     o   u l   d s i t           i n a           c   h   a   i r , a n d
s   w   a l l     o   w     a n d e       a   t .           H e r e       g   a i   n e       d s     o   m e     a b i l       i t y t         o     m   o   v e h i s
f   e   e t       a   n   d h a n d       s   ,       a   n d m a d       e     a   t t       e m p   t   s     t o b u         t t o n         h i   s
c   l   o t h     e   s   .     H e       w   o u     l   d a t t e       m   p t     t       o s     t   a n   d o r           g e t h         i m   s   e l f o         u t
o   f     t h     e       t u b w h       e   n       h   e w a s         b   a t   h e       d .         H e     b e c a       m e a b         l e       t o g i         v e
h   i   s w       i   f   e s o m e           a s     s   i s t a n c     e     i   n         d r e   s   s i   n g h i         m , b y           p   i   c k i n g         u p
h   i   s f       e   e   t a n d         p   u t     t   i n g t h       e   m     i n         h i   s     s   o c k s ,         a n d         w i   t   h   h i s
l   e   g s       i   n     g e t t i     n   g       h   i s p a n       t   s     o n       .       O   b v   i o u s l       y , w i         t h       t h i s
p   a   r t i     a   l     r e c o v     e   r y         o f s o m       e     o   f         h i s       n e   u r o l o       g i c f         u n   c   t i o n ,         h e
w   a   s s       t   i   l l q u i       t   e       l   i m i t e d         i n     w       h a t       h e     c o u l       d d o           p h   y   s i c a l       l y
a   n   d r       e   q   u i r e d       c   o n     s   t a n t a       s   s i   s t       a n c   e     f   o r e v         e n t h         e     m   o s t
b   a   s i c         t   a s k s .           H e         r e q u i r     e   d     p a       i n     m   e d   i c a t i       o n u p           u   n   t i l t         h e
d   a   y h       e       d i e d .           T h     r   o u g h o u     t     t   h i       s p     e   r i   o d , h         e w a s           a   b   l e t o
c   o   n v e     r s     e w i t h           h i     s     w i f e ,         a n   d         h e     w   a s     r e s p       o n s i v       e     t   o   h e r           i n
t   h   e i r       c     o n v e r s     a   t i     o   n s , a n       d     r   e v       e a l   e   d     i n h i         s s p e         e c   h     t h a t           h e
w   a   s a       w a     r e o f         h   i s         s u r r o u     n   d i   n g       s ,     u   p     u n t i l         h i s         d e   a   t h i n
M   a   y ,       1 9     9 3 .     J     a   c k         W r i g h t     ,     w   h o         v i   s   i t   e d d e         c e d e n       t
f   r   e q u     e n     t l y , a       n   d       w   h o l a s       t     s   a w         h i   m     o   n l y t         w o d a         y s     b     e f o r e
h   i   s d       e a     t h , a l       s   o       t   e s t i f i     e   d     t h       a t     d   e c   e d e n t         r e m a       i n   e d
c   o   h e r     e n     t a n d         a   b l     e     t o c o       n   v e   r s       e .         B e   c a u s e         o f h         i s     d     e a t h ,
d   e   c e d     e n     t w a s         n   e v     e   r a b l e           t o     c       a r r   y     o   u t t h         e p l a         n s     h     e a n d
h   i   s w       i f     e h a d         m   a d     e   , t h a t           h e     w       o u l   d     w   o r k t         o a g e           6   5       a n d
t   h   e n       r e     t i r e .

                                                                                        1 6
                          C   h a   r l   e s     D   e a n     H   a   n   d   w   a s      a        s   e l f   -   r e l   i   a   n t   ,     p   r   o u   d     m a n
          t   h   a   t t     h e     e   v i d   e   n c e     s   h   o   w   w   a s      a        f   a m i   l   y m     a   n     a   n   d     a     h   a r   d
          w   o   r   k e r     w   h o     w a   s     a l   w a   y   s     s t   r i v    i    n   g     f o   r     e x   c   e   l l   e   n c   e   .       H   e w a s
          c   l   e   a r l   y     n o   t a     c   c u s   t o   m   e   d t     o   h    a    v   i   n g     t   o d     e   p   e n   d     o   n     o   t h   e r s
          f   o   r     h e   l p   ,     m u c   h     l e   s s       t   o b     e   r    e    n   d   e r e   d     h e   l   p   l e   s   s     a   n d
          d   e   p   e n d   e n   t     o n     o   t h e   r s       f   o r     e v e    n        t   h e     m   o s t       b   a s   i   c     p   h y   s i   c a l
          n   e   c   e s s   i t   i e   s .         Y e t   , t       h   i s     i s      w h      a   t h     a   p p e   n   e   d     t   o     h   i m   .       A t
          t   h   e     a g   e     o f     5 8       h e     r e c     e   i v e   d   a      t      e   r m i   n   a l     d   i   a g   n   o s   i   s ,     a   n d t h e
          a   d   v   i c e     o   f     a p     h   y s i   c i a     n     t h   a t      s u      r   g e r   y     w o   u   l   d     d   o     h   i m     n   o
          g   o   o   d .       A   t     t h e       s a m   e t       i   m e     h e      r e      c   e i v   e   d h     i   s     t   e   r m   i   n a   l
          d   i   a   g n o   s i   s ,     h e       a l s   o w       i   t n e   s s e    d        t   h e     a   g o n   y       o f       h i   s     o   w n
          f   a   m   i l y     a   n d     t h   e     c o   n f l     i   c t     b e t    w e      e   n h     i   s w     i f     e     a   n d       h i   s
          c   h   i   l d r   e n     a   b o u   t     h i   s t       r   e a t   m e n    t .            I t       i s     a p     p a   r   e n   t   ,     a n
                                                                                                                                                                d           t h   e
          j   u   r   y w     a s     e   n t i   t   l e d     t o         f i n   d ,      t h      a   t w     i   t n e   s s     i n   g     t   h   e     d i
                                                                                                                                                                s         t r e   s s
          o   f       h i s     f   a m   i l y       w o u   l d       a   l s o     c a    u s      e     g r   e   a t     m e     n t   a   l     a   n g   u i
                                                                                                                                                                s         h t     o
          t   h   e     f a   t h   e r   .       T   h e r   e a f     t   e r ,     s o    m e          o f     h   i s     c h     i l   d   r e   n     s   t o
                                                                                                                                                                p         p e d
          s   e   e   i n g     h   i m   .       T   h e     r e c     o   r d     d o e    s        n   o t     r   e v e   a l       w   h   e t   h   e r   e h         k n   e w
          h   i   s     c h   i l   d r   e n     s   t o p   p e d         s e e   i n g      h      i   m o     v   e r     t h     e     c   o n   f   l i   c t
          c   o   n   c e r   n i   n g     h i   s     t r   e a t     m   e n t   .        I f          h e     d   i d     n o     t ,       t h   e
          e   x   p   e r i   e n   c e     o f       b e i   n g       a   b a n   d o n    e d          b y     a   n y     o f       h   i   s     c h i l d r         e n i n
          t   h   e     l a   s t     m   o n t   h   s o     f h       i   s l     i f e      w      i   t h o   u   t e     x p     l a   n   a t   i o n c o           u l d
          n   o   t     h a   v e     b   e e n       a n y   t h i     n   g b     u t      e x      t   r e m   e   l y     d i     s t   r   e s   s i n g .             I f
          h   e       d i d     k   n o   w ,     i   t c     o u l     d     n o   t h      a v      e     b e   e   n a     n y       l   e   s s
          d   i   s   t r e   s s   i n   g .         T h e   s e       c   i r c   u m s    t a      n   c e s   ,     w h   i l     e     t   h e   y   c l e       a   r l y
          s   h   o   w d     i s   t r   e s s       o n     t h e         p a r   t o      f        t   h e     f   a m i   l y     ,     a   r e     d i r e       c   t l y
          r   e   l   e v a   n t     t   o d     e   c e d   e n t     ’   s o     w n      m e      n   t a l       d i s   t r     e s   s     a   n d a n         g   u i s h
          b   e   t   w e e   n     t h   e d     a   t e     o f       h   i s     d i a    g n      o   s i s       a n d     h     i s       d e   a t h a         n   d
          w   e   r   e p     r o   p e   r l y       c o n   s i d     e   r e d     b y      t      h   e j     u   r y     a n     d     a   r g   u e d b         y
          p   l   a   i n t   i f   f ’   s c     o   u n s   e l       o   n t     h e      i s      s   u e     o   f d     a m     a g   e   s .

                          D u   r   i n   g     t h e     t i m     e     f o     l l o   w i     n g       h i s       d   i a g n     o s     i s   ,   a n d         f o r
          t   h   e m     o r   e     t   h a   n s e     v e n         m o n     t h s     l     e a d     i n g       u   p t o         h     i s     d e a t       h ,
          t   h   i s     p r   o   u d     m   a n l     o s t         t h e       a b   i l     i t y       t o       c   o n t r     o l       h   i s b o         d y ,
          h   i   s b     l a   d   d e   r ,     a n d     h i     s     b o     w e l   s .         H     e w       a s     f o r     c e     d     t o d e         p e n d
          o   n     o t   h e   r   s     t o     d r e   s s       a   n d       b a t   h e     , a       n d       f o   r a         t i     m e   , e v e         n t o
          e   a   t .       F   o   r     a     t i m e     h e         w a s       e v   e n       u n     a b l     e     t o c       o n     t r   o l h i         s
          s   a   l i v   a .         H   e     e n d u   r e d         a t       r i p     t     o M       e x i     c o     f o r       t     r e   a t m e n       t t h a t
          h   i   s d     o c   t   o r     w   o u l d     n o     t     h a     v e     a d     v i s     e d       f o   r f e       a r       t   h a t
          d   e   c e d   e n   t     c   o u   l d n     o t       s   u r v     i v e     t     h e       t r i     p .       T h     e       t e   s t i m o       n y
          s   h   o w s     t   h   a t     h   e r e     m a i     n   e d       a b l   e       t o       r e s     p o   n d t       o       w h   a t w a         s s a i d
          t   o     h i   m     b   y     o t   h e r s     a n     d     t o       c o   n v     e r s     e w       i t   h t h       e m       t   o t h e           e n d
          o   f     h i   s     l   i f   e .       I n     s h     o   r t ,       h e     w     a s       a w a     r e     o f       h i     s     g r a d u       a l
          d   e   c l i   n e       a n   d     h i s     c i r     c   u m s     t a n   c e     s ,       a n d       f   o r c e     d       t o     e n d u       r e h i s
          h   e   l p l   e s   s   n e   s s     t h r   o u g     h     t h     i s     t i     m e .



                          W h i l e         a n y       d e t e r m i n a t i o n                     a s     t o       w h e t h e r             a n       a w a r d         i s

e x c e s s i v e ,           a p p r o p r i a t e ,               o r         i n a d e q u a t e               i s       f o r       t h e         m o s t         p a r t

s u b j e c t i v e ,           t h i s         C o u r t ,         n e v e r t h e l e s s ,                     u n d e r           T . C . A .           2 0 - 1 0 - 1 0 3 ( a )

a n d   S m i t h         v .       S h e l t o n ,           5 6 9         S . W . 2 d           4 2 1       ( T e n n . 1 9 7 8 ) ,                     i s     a u t h o r i z e d

                                                                                            1 7
t o     s u g g e s t             a     r e m i t t i t u r             w h e r e         i t         f i n d s       a n     a w a r d     t o         b e     “ b e y o n d           t h e

r a n g e         o f         r e a s o n a b l e n e s s . ”



                                U n d e r         t h e       f a c t s       o f       t h i s         c a s e       t h e     a u t h o r         o f       t h i s         o p i n i o n

r e c o g n i z e s               t h a t         t h e       D e c e d e n t           s u f f e r e d           s e v e r e l y         d u r i n g           h i s         i l l n e s s

a n d     t h a t             h i s     f a m i l y           m e m b e r s         l i k e w i s e             s u f f e r e d         b e c a u s e           o f       a     c h a n g e

i n     h i s         b e h a v i o r .                 T h e i r       s u f f e r i n g ,                 h o w e v e r ,       i s     n o t         c o m p e n s a b l e .

U p o n       v i e w i n g             t h e         w h o l e       r e c o r d         a n d         a c c e p t i n g         a s     t r u e         t h e       f a c t s

q u o t e d           f r o m         t h e       P l a i n t i f f ' s             b r i e f           a n d     t h e       f a c t     t h a t         f r o m         t h e     d a t e

o f     t h e         i n c e p t i o n               o f     t h e     t u m o r         u n t i l           t h e     D e c e d e n t ' s             d e a t h         w a s     n o t

a n     e x t e n d e d               p e r i o d ,           I     b e l i e v e         i t         a p p r o p r i a t e         t o     s u g g e s t             a

r e m i t t i t u r               i n     t h e         a m o u n t         o f     $ 1 , 0 0 0 , 0 0 0 .



                                T h e     o t h e r           m e m b e r s         o f     t h e           p a n e l ,       h o w e v e r ,           d o     n o t         c o n c u r

i n     m y       e v a l u a t i o n ,                 f i n d i n g         t h a t       u n d e r           t h e       f a c t s     q u o t e d           f r o m         t h e

P l a i n t i f f ' s                 b r i e f         t h e       a w a r d       b y     t h e           j u r y     i s     s u p p o r t e d             b y     m a t e r i a l

e v i d e n c e .



                                T h e     D e f e n d a n t             n e x t         c o n t e n d s           t h a t       t w o     s e p a r a t e             a r g u m e n t s

o f     c o u n s e l             f o r       t h e         P l a i n t i f f           w e r e         b o t h       i m p r o p e r       a n d         p r e j u d i c i a l ,

r e q u i r i n g               t h a t       a       n e w       t r i a l       b e     g r a n t e d .               T h e     a r g u m e n t s             a r e         a s

f o l l o w s :



                                I ' m     v e     r y     c o m f     o r   t a b   l e t        h a    t   y o u f o l k s           w i   l   l       f i g u r e
              t   h   a   t     o u t ;     t     h a   t y o u         c   a n     c o m e        u    p   w i t h a n u           m b e   r   .
              O   b   v   i   o u s l y   ,       i t   ' s g o       i n   g t     o h a        v e      t o b e a b i             g n     u   m   b   e r , b u t             I
              d   o   n   '   t k n o     w       w h   a t t h       a t     i s     a n d        I      d o n ' t f e e l           c o   m   f   o   r t a b l e
              t   e   l   l   i n g y     o u       w   h a t t       h e     v a   l u e        o f      a h u m a n l i           f e     i   s   .       Y o u
              h   a   v   e     t o f     i g     u r   e t h a       t     o u t   .     T      h a    t ' s a h e a v y           , h     e   a   v   y
              r   e   s   p   o n s i b   i l     i t   y t h a       t     y o u   ' r e        g o    i n g t o h a v e             t o       d   e   t e r m i n e
              i   n       t   h i s c     a s     e .

                                                                                                1 8
                                M R .       H A M I L T O N :           Y o u r       H o n o r ,           I       n o t e     a n     o b j e c t i o n .

                                .     .     .     .

                                I p u t           u p     m y c h a       r   t     a s f a           r a s         t h e     d a m a   g e   s     a r e
            c   o   n   c   e   r n e d .           A   g a i n , 2       7   7     i s j u           s t a         s t a   r t i n g     n   u m   b e r .
            T   h   a   t   '   s w h a t           h   i s e c o n       o   m i   c l o s           s i s     .       Y   o u h a     v e     t   o m a k e         a
            d   e   t   e   r   m i n a t i       o n     o n w h a       t     t   o a w a           r d a     s     f a   r a s       p a   i n     a n d
            s   u   f   f   e   r i n g ,         l o   s s o f e         n   j o   y m e n t           o f     l   i f e   , d i s     a b   i l   i t y ,
            m   e   n   t   a   l a n g u         i s   h , w h a t           i t     d i d           t o h     i   s f     a m i l y   .

                      A             s y o u r e m e m b e r , s o m e o f h i s c h i l d r e n b a s i c a l l y
            d i s o w n             e d h i m a f t e r t h i s h a p p e n e d . W h a t a t e r r i b l e w a y
            t o s p e               n d y o u r l a s t m o n t h s a s c l o s e a s h e w a s t o h i s
            f a m i l y             .



                                C o u n s e l           f o r     t h e       P l a i n t i f f             c o n t e n d e d           t h a t       n o     s p e c i f i c

o b j e c t i o n               w a s       m a d e         a n d ,     c o n s e q u e n t l y ,                   a n y     e r r o r       e m a n a t i n g

t h e r e f r o m               w a s       w a i v e d .



                                W e       a g r e e         w i t h     c o u n s e l            t h a t        t h e       w o r d s       i n     t h e     f i r s t

p a s s a g e           q u o t e d ,             w h i c h       r e f e r s         t o        " t h e        v a l u e       o f     a     h u m a n       l i f e "       a n d

i n   t h e         s e c o n d ,               w h i c h       r e f e r s         t o     w h a t         t h e       D e c e d e n t ' s           i l l n e s s         " d i d

t o   h i s         f a m i l y "               a r e       i m p r o p e r         e l e m e n t s             o f     d a m a g e s .             W e     b e l i e v e ,

h o w e v e r ,             i n       t h e       c o n t e x t         o f     t h e       e n t i r e             r e c o r d       a n d       e s p e c i a l l y         i n

v i e w     o f         t h e         f a c t         t h a t     t h e       p r o p e r             c h a r g e       a s     t o     d a m a g e s         w a s       g i v e n

b y   t h e         T r i a l             C o u r t ,         t h e     e r r o r         w a s         h a r m l e s s         a s     c o n t e m p l a t e d             b y

R u l e     3 6         o f         t h e       T e n n e s s e e         R u l e s         o f         A p p e l l a t e         P r o c e d u r e .



                                T h e       l a s t         i s s u e     c o n t e n d s               t h a t       t w o     j u r o r s ,         a s     s h o w n       b y

p o s t - t r i a l                 a f f i d a v i t s           m i s u n d e r s t o o d                 t h e       c h a r g e         o f     t h e     C o u r t

r e l a t i v e             t o       l o s s         o f     e n j o y m e n t           o f         l i f e       a n d     e q u a t e d         i t     w i t h       l o s s     o f

l i f e ,       a n d           t h a t         t h i s       m i s u n d e r s t a n d i n g                   w o u l d       e n t i t l e         t h e     D e f e n d a n t

t o   a     n e w           t r i a l .               T h i s     p o i n t         i s     a l s o         m a d e         u n d e r       t h e     i s s u e       r e l a t i v e



                                                                                                1 9
t o     t h e     a m o u n t     o f     t h e       a w a r d .         W e     a r e    s a t i s f i e d ,         h o w e v e r ,         t h a t     t h e

a f f i d a v i t s         o f   t h e       j u r o r s       a r e     i n a d m i s s i b l e        u n d e r       R u l e       6 0 6     o f     t h e

T e n n e s s e e         R u l e s     o f     E v i d e n c e         a s     c o n s t r u e d      b y     C a l d a r a r o         v .

V a n d e r b i l t         U n i v e r s i t y ,         7 9 4     S . W . 2 d        7 3 8     ( T e n n . A p p . 1 9 9 0 ) .



                          F o r   t h e       f o r e g o i n g         r e a s o n s      t h e     j u d g m e n t       o f     t h e       T r i a l

C o u r t       i s     a f f i r m e d       a n d     t h e     c a u s e       r e m a n d e d      t o     t h e     C i r c u i t         C o u r t       f o r

H a m i l t o n         C o u n t y     f o r     c o l l e c t i o n           o f    t h e     j u d g m e n t       a n d     o f     c o s t s

b e l o w .           C o s t s   o f     a p p e a l       a r e       a d j u d g e d        a g a i n s t     t h e     D e f e n d a n t           a n d

i t s     s u r e t y .



                                                                              _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
                                                                              H o u s t o n M . G o d d a r d , P . J .




                                                                                 2 0
C O N C U R :



    ( S e p a r a t e   O p i n i o n )
H e r s c h e l P .     F r a n k s , J .



    ( S e p a r a t e O p i n i o n )
C h a r l e s D . S u s a n o , J r . ,     J .




                                                  2 1
2 2
                    COURT OF APPEALS OF TENNESSEE

                             AT KNOXVILLE            FILED
                                                        June 2, 1998

BARBARA J. HAND,              ) HAMILTON COUNTY Cecil Crowson, Jr.
                                                CIRCUIT COURT
Administratrix of Estate      ) C/A NO. 03A01-9704-CV-00123
                                                Appellate C ourt Clerk
of Charles D. Hand, Deceased, )
                              )
          Plaintiff-Appellee, )
                              )
                              )
v.                            )
                              )
                              )
                              )
NORFOLK SOUTHERN RAILWAY      )
COMPANY,                      )
                              ) HONORABLE ROBERT M. SUMMITT,
          Defendant-Appellant.) JUDGE




                 SEPARATE                OPINION




                                                             Susano, J.

                                   2 3
          I write separately to explain my differences with Judge

Goddard regarding the issue of damages.        I concur fully in his

treatment of the other issues.



          The amount of damages to which a claimant is entitled

“is primarily a question for the jury.”        Karas v. Thorne, 531
S.W.2d 315, 317 (Tenn.App. 1975).        See also Crutcher v.

Davenport, 401 S.W.2d 786, 787 (Tenn.App. 1965).        Once a jury’s

verdict is approved by the trial judge, it is “entitled to great

weight” on appeal.    Karas at 317.      See also Foster v. Amcon

International, Inc., 621 S.W.2d 142, 143 (Tenn. 1981) (“Our

appellate courts have consistently held that the amount of

compensation in a personal injury case is primarily for the jury,

and that next to the jury, the most competent person to pass on

the matter is the trial judge who presided at the trial and heard

the evidence.”)



          When a trial judge approves a jury’s award of damages,

“the review in the Court of Appeals is subject to the rule that

if there is any material evidence to support the award, it should

not be disturbed.”    Ellis v. White Freightliner Corp., 603 S.W.2d
125, 129 (Tenn. 1980).     See also Poole v. Kroger Co., 604 S.W.2d
52, 54 (Tenn. 1980).



          The Court of Appeals has the statutory authority to

“first suggest[]” a remittitur.         See T.C.A. § 20-10-103(a).    See

also Methodist Hospital v. Ball, 50 Tenn.App. 460, 362 S.W.2d
475, 488 (1961).     However, we are without authority to “first

suggest[]” a remittitur if there is found in the record material

                                  2 4
evidence to support the jury’s verdict approved in toto by the

trial judge.   Rule 13(d), T.R.A.P.   (“Findings of fact by a jury

in civil actions shall be set aside only if there is no material

evidence to support the verdict.”)    If there is material evidence

to support the jury’s award as approved by the trial judge, we

are constitutionally precluded from substituting our judgment for

that of the jury.   See Amendment 7 to the Tennessee Constitution.



          I must disagree with Judge Goddard’s general

observation that “any determination as to whether an award is

excessive, appropriate, or inadequate is for the most part

subjective.”   While I recognize that such decisions are made by

human beings and not computers, I believe that a court should

strive to set aside its own predilections and orientation so that

it can objectively review a jury’s award.    I acknowledge that

this is not easy; but I believe the goal must be to determine the

objective reasonableness of the jury’s award in light of the

evidence and reasonable inferences in the record supporting the

jury’s verdict.



          Our review is well-described in the case of Southern

Railway Company v. Sloan, 407 S.W.2d 205, 209 (Tenn.App. 1965):



          We have pointed out repeatedly that in
          reviewing a case on appeal, where the appeal
          is from a judgment based on a jury’s verdict,
          we do not weigh the evidence to determine the
          preponderance thereof, nor do we decide the
          credibility of witnesses. McAmis v.
          Carlisle, 42 Tenn.App. 195, 300 S.W.2d 59.
          Our review is limited to a determination of
          whether there is any material evidence to
          support the verdict, and “it [our review]
          must be governed by the rule, safeguarding


                                2 5
            the constitutional right of trial by jury,
            which requires us to take the strongest
            legitimate view of all the evidence to uphold
            the verdict, to assume the truth of all that
            tends to support it, to discard all to the
            contrary, and to allow all reasonable
            inferences to sustain the verdict.” D. M.
            Rose & Co. v. Snyder, 185 Tenn. 499, 206
S.W.2d 897. And if there is material
            evidence to support the verdict it must be
            affirmed. City of Chattanooga v. Ballew, 49
            Tenn.App. 310, 354 S.W.2d 806, and numerous
            cases there cited.



            In the instant case, the material evidence accredited

by the jury establishes that the defendant’s culpable conduct

caused Mr. Hand to suffer from a malignant brain tumor.     The

deceased underwent some 50 radiation treatments within a short

period of time.    He experienced seizures.   He reached a point

where he could not physically take care of himself.     On some days

he could not communicate.    Although he regained some of his

neurologic function, he was severely limited in what he could do.



            From the time of his diagnosis in November, 1992, until

his death on May 16, 1993, the deceased lived from day to day

with the almost certain knowledge that his condition was

terminable.    He was essentially locked inside a body that was

slowly decaying to death.    He went from being a self-reliant,

proud man to a state of helplessness, totally dependent on others

for care.



            When I view this evidence -- as more fully set forth in

Judge Goddard’s opinion -- after setting aside my personal

predilections, I cannot say that there is no material evidence to

support the jury’s award of $3,250,000.    In other words, viewing


                                 2 6
the evidence objectively, I believe there is material evidence to

support the verdict.



           Our Constitution gives litigants the right to a jury

trial.   I believe great deference must be shown to a jury’s

verdict approved by the trial judge.    To do otherwise is to

infringe upon our founding fathers’ faith in the jury system, as

expressed in the foundation document of this State’s law.



           I am authorized by Judge Franks to express his

concurrence with the thoughts expressed in this separate opinion.



                                      __________________________
                                      Charles D. Susano, Jr., J.




                                2 7